             Case:20-11525-KHT Doc#:1 Filed:03/03/20                                    Entered:03/03/20 13:41:31 Page1 of 121


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF COLORADO, DENVER DIVISION

Case number (if known)                                                         Chapter you are filing under:

                                                                               Chapter 7
                                                                                Chapter 11
                                                                                Chapter 12
                                                                                Chapter 13                                        Check if this is an
                                                                                                                                    amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                   02/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”the answer would
be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between
them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the
forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
question.


Part 1:    Identify Yourself

                                     About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on       James                                                           Catrina
     your government-issued          First name                                                      First name
     picture identification (for
     example, your driver's          Eric                                                            Renee
     license or passport).           Middle name                                                     Middle name
     Bring your picture
     identification to your meeting
                                    Frank                                                            Padallia
     with the trustee.              Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal               xxx-xx-7148                                                     xxx-xx-5996
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
            Case:20-11525-KHT Doc#:1 Filed:03/03/20                                     Entered:03/03/20 13:41:31 Page2 of 121
Debtor 1
Debtor 2   Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have      I have not used any business name or EINs.                   I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 2018 Vinewood Ln
                                 Apt 9
                                 Pueblo, CO 81005-2593
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Pueblo
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it in
                                 above, fill it in here. Note that the court will send any     here. Note that the court will send any notices to this mailing
                                 notices to you at this mailing address.                       address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:
     this district to file for                                                                 Check one:
     bankruptcy                       Over the last 180 days before filing this petition, I
                                       have lived in this district longer than in any other             Over the last 180 days before filing this petition, I have
                                       district.                                                         lived in this district longer than in any other district.

                                      I have another reason.                                           I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                                  Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 2
             Case:20-11525-KHT Doc#:1 Filed:03/03/20                                    Entered:03/03/20 13:41:31 Page3 of 121
Debtor 1
Debtor 2    Frank, James Eric & Padallia, Catrina Renee                                                    Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the           Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form
     Bankruptcy Code you are      2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                   Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee          I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’  s check, or money order.
                                        If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with a
                                        pre-printed address.
                                       I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay The
                                        Filing Fee in Installments (Official Form 103A).
                                       I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may, but is
                                        not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that applies to
                                        your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out the Application
                                        to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for
     bankruptcy within the last
                                  No.
     8 years?                      Yes.
                                             District                                   When                             Case number
                                             District                                   When                             Case number
                                             District                                   When                             Case number



10. Are any bankruptcy cases
    pending or being filed by
                                  No
    a spouse who is not filing     Yes.
    this case with you, or by
    a business partner, or by
    an affiliate?
                                             Debtor                                                                     Relationship to you
                                             District                                   When                            Case number, if known
                                             Debtor                                                                     Relationship to you
                                             District                                   When                            Case number, if known



11. Do you rent your
    residence?
                                  No.         Go to line 12.

                                   Yes.       Has your landlord obtained an eviction judgment against you?

                                                       No. Go to line 12.

                                                       Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of this
                                                        bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 3
             Case:20-11525-KHT Doc#:1 Filed:03/03/20                                      Entered:03/03/20 13:41:31 Page4 of 121
Debtor 1
Debtor 2    Frank, James Eric & Padallia, Catrina Renee                                                       Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time        No.         Go to Part 4.
    business?
                                      Yes.       Name and location of business
     A sole proprietorship is a
     business you operate as an                   Name of business, if any
     individual, and is not a
     separate legal entity such as
     a corporation, partnership,
     or LLC.
                                                  Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach it
     to this petition.                            Check the appropriate box to describe your business:
                                                         Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                         Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                         Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                         None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the                deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are          operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11
    you a small business             U.S.C. 1116(1)(B).
    debtor?

     For a definition of small
                                     No.         I am not filing under Chapter 11.

     business debtor, see 11
     U.S.C. § 101(51D).               No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                                  Code.

                                      Yes.       I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and I do
                                                  not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.       I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and I
                                                  choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any
    property that poses or is
                                     No.
    alleged to pose a threat of       Yes.
    imminent and identifiable                  What is the hazard?
    hazard to public health or
    safety? Or do you own
    any property that needs                    If immediate attention is
    immediate attention?                       needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,               Where is the property?
     or a building that needs
     urgent repairs?
                                                                               Number, Street, City, State & Zip Code




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 4
             Case:20-11525-KHT Doc#:1 Filed:03/03/20                                       Entered:03/03/20 13:41:31 Page5 of 121
Debtor 1
Debtor 2    Frank, James Eric & Padallia, Catrina Renee                                                   Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                             You must check one:
    you have received a
    briefing about credit
                                      Icounseling
                                           received a briefing from an approved credit
                                                      agency within the 180 days before I
                                                                                                      Icounseling
                                                                                                          received a briefing from an approved credit
                                                                                                                     agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a                this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                      completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment plan,           Attach a copy of the certificate and the payment plan, if any,
     credit counseling before you        if any, that you developed with the agency.                      that you developed with the agency.
     file for bankruptcy. You
     must truthfully check one of       I received a briefing from an approved credit                   I received a briefing from an approved credit
     the following choices. If you       counseling agency within the 180 days before I                   counseling agency within the 180 days before I filed
     cannot do so, you are not           filed this bankruptcy petition, but I do not have a              this bankruptcy petition, but I do not have a certificate
     eligible to file.                   certificate of completion.                                       of completion.

     If you file anyway, the court       Within 14 days after you file this bankruptcy petition,          Within 14 days after you file this bankruptcy petition, you
     can dismiss your case, you          you MUST file a copy of the certificate and payment              MUST file a copy of the certificate and payment plan, if any.
     will lose whatever filing fee       plan, if any.
     you paid, and your creditors
     can begin collection               I certify that I asked for credit counseling                    I certify that I asked for credit counseling services
     activities again.                   services from an approved agency, but was                        from an approved agency, but was unable to obtain
                                         unable to obtain those services during the 7                     those services during the 7 days after I made my
                                         days after I made my request, and exigent                        request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                    temporary waiver of the requirement.
                                         of the requirement.
                                                                                                          To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                      attach a separate sheet explaining what efforts you made to
                                         requirement, attach a separate sheet explaining what             obtain the briefing, why you were unable to obtain it before
                                         efforts you made to obtain the briefing, why you were            you filed for bankruptcy, and what exigent circumstances
                                         unable to obtain it before you filed for bankruptcy, and         required you to file this case.
                                         what exigent circumstances required you to file this
                                         case.                                                            Your case may be dismissed if the court is dissatisfied with
                                                                                                          your reasons for not receiving a briefing before you filed for
                                         Your case may be dismissed if the court is                       bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                        If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must            receive a briefing within 30 days after you file. You must file
                                         still receive a briefing within 30 days after you file.          a certificate from the approved agency, along with a copy of
                                         You must file a certificate from the approved agency,            the payment plan you developed, if any. If you do not do so,
                                         along with a copy of the payment plan you developed,             your case may be dismissed.
                                         if any. If you do not do so, your case may be
                                                                                                          Any extension of the 30-day deadline is granted only for
                                         dismissed.
                                                                                                          cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted only
                                         for cause and is limited to a maximum of 15 days.
                                        I am not required to receive a briefing about                   I am not required to receive a briefing about credit
                                         credit counseling because of:                                    counseling because of:

                                               Incapacity.                                                   Incapacity.
                                                I have a mental illness or a mental deficiency                 I have a mental illness or a mental deficiency that
                                                that makes me incapable of realizing or making                 makes me incapable of realizing or making rational
                                                rational decisions about finances.                             decisions about finances.

                                               Disability.                                                   Disability.
                                                My physical disability causes me to be unable                  My physical disability causes me to be unable to
                                                to participate in a briefing in person, by phone,              participate in a briefing in person, by phone, or through
                                                or through the internet, even after I reasonably               the internet, even after I reasonably tried to do so.
                                                tried to do so.

                                               Active duty.                                                  Active duty.
                                                I am currently on active military duty in a                    I am currently on active military duty in a military
                                                military combat zone.                                          combat zone.
                                         If you believe you are not required to receive a briefing        If you believe you are not required to receive a briefing about
                                         about credit counseling, you must file a motion for              credit counseling, you must file a motion for waiver of credit
                                         waiver credit counseling with the court.                         counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 5
             Case:20-11525-KHT Doc#:1 Filed:03/03/20                                      Entered:03/03/20 13:41:31 Page6 of 121
Debtor 1
Debtor 2    Frank, James Eric & Padallia, Catrina Renee                                                      Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do          16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C.§ 101(8) as “
                                                                                                                                         incurred by an
    you have?                                individual primarily for a personal, family, or household purpose.”
                                              No. Go to line 16b.
                                             Yes. Go to line 17.
                                   16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain money
                                             for a business or investment or through the operation of the business or investment.
                                              No. Go to line 16c.
                                              Yes. Go to line 17.
                                   16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that after
     any exempt property is
                                   Yes.     I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses are
                                             paid that funds will be available to distribute to unsecured creditors?
     excluded and
     administrative expenses
     are paid that funds will be
                                             No
     available for distribution               Yes
     to unsecured creditors?

18. How many Creditors do           1-49                                            1,000-5,000                                 25,001-50,000
    you estimate that you           50-99                                           5001-10,000                                 50,001-100,000
    owe?
                                   100-199                                          10,001-25,000                               More than100,000
                                    200-999

19. How much do you                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

20. How much do you                 $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your liabilities to    $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
    be?
                                   $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

Part 7:    Sign Below

For you                            I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United
                                   States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I
                                   have obtained and read the notice required by 11 U.S.C. § 342(b).

                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy
                                   case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.
                                   /s/ James E. Frank                                                 /s/ Catrina R. Padallia
                                   James Eric Frank                                                   Catrina Renee Padallia
                                   Signature of Debtor 1                                              Signature of Debtor 2

                                   Executed on      March 3, 2020                                     Executed on      March 3, 2020
                                                    MM / DD / YYYY                                                     MM / DD / YYYY




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 6
            Case:20-11525-KHT Doc#:1 Filed:03/03/20                                     Entered:03/03/20 13:41:31 Page7 of 121
Debtor 1
Debtor 2   Frank, James Eric & Padallia, Catrina Renee                                                       Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed under
represented by one              Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for which the
                                person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in
If you are not represented by   which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules filed with the
an attorney, you do not need    petition is incorrect.
to file this page.
                                /s/ Christine Pacheco-Larsen                                          Date         March 3, 2020
                                Signature of Attorney for Debtor                                                   MM / DD / YYYY

                                Christine Pacheco-Larsen
                                Printed name

                                Law Office of Christine Pacheco-Larsen
                                Firm name


                                329 Colorado Ave
                                Pueblo, CO 81004-2005
                                Number, Street, City, State & ZIP Code

                                Contact phone    (719) 225-8455                                 Email address

                                Christine Pacheco-Larsen
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 7
              Case:20-11525-KHT Doc#:1 Filed:03/03/20                                       Entered:03/03/20 13:41:31 Page8 of 121




            Fill in this information to identify your case:

 Debtor 1                  James Eric Frank
                           First Name                       Middle Name                 Last Name

 Debtor 2                  Catrina Renee Padallia
 (Spouse if, filing)       First Name                       Middle Name                 Last Name


 United States Bankruptcy Court for the:            DISTRICT OF COLORADO, DENVER DIVISION

 Case number
 (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                               4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

              Married
              Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

              No
              Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1 lived       Debtor 2 Prior Address:                               Dates Debtor 2
                                                                there                                                                            lived there
        1202 Van Buren St                                       From-To:                    Same as Debtor 1                                    Same as Debtor 1
        Pueblo, CO 81004-2834                                                                                                                    From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              No
              Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

              No
              Yes. Fill in the details.

                                                 Debtor 1                                                        Debtor 2
                                                 Sources of income                 Gross income                  Sources of income               Gross income
                                                 Check all that apply.             (before deductions and        Check all that apply.           (before deductions
                                                                                   exclusions)                                                   and exclusions)

 From January 1 of current year until
 the date you filed for bankruptcy:
                                                 Wages, commissions,                           $8,812.00        Wages, commissions,                       $5,994.00
                                                 bonuses, tips                                                   bonuses, tips
                                                  Operating a business                                           Operating a business
Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1

Software Copyright (c) 2020 CINGroup - www.cincompass.com
           Case:20-11525-KHT Doc#:1 Filed:03/03/20                                          Entered:03/03/20 13:41:31 Page9 of 121
 Debtor 1
 Debtor 2     Frank, James Eric & Padallia, Catrina Renee                                                 Case number (if known)


                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income                Gross income                  Sources of income             Gross income
                                                  Check all that apply.            (before deductions and        Check all that apply.         (before deductions
                                                                                   exclusions)                                                 and exclusions)

 For last calendar year:
 (January 1 to December 31, 2019 )
                                                  Wages, commissions,                        $33,277.00         Wages, commissions,                 $49,477.00
                                                  bonuses, tips                                                  bonuses, tips
                                                   Operating a business                                          Operating a business

 For the calendar year before that:
 (January 1 to December 31, 2018 )
                                                  Wages, commissions,                        $27,808.00         Wages, commissions,                 $29,764.00
                                                  bonuses, tips                                                  bonuses, tips
                                                   Operating a business                                          Operating a business

5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and
      other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If
      you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.

                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income                Gross income from             Sources of income             Gross income
                                                  Describe below.                  each source                   Describe below.               (before deductions
                                                                                   (before deductions and                                      and exclusions)
                                                                                   exclusions)
 From January 1 of current year until                                                                $0.00       child support                            $422.76
 the date you filed for bankruptcy:

 For last calendar year:                                                                             $0.00       child supoort                          $2,789.05
 (January 1 to December 31, 2019 )

 For the calendar year before that:                                                                  $0.00       child supprt                           $2,852.92
 (January 1 to December 31, 2018 )


 Part 3:     List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’ s or Debtor 2’   s debts primarily consumer debts?
       No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “
                                                                                                                            incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                        No.      Go to line 7.
                        Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                                creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                                payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                        No.      Go to line 7.
                     Yes         List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                                  payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                                  this bankruptcy case.


       Creditor's Name and Address                           Dates of payment              Total amount          Amount you        Was this payment for ...
                                                                                                   paid             still owe


Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 2

Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                            Entered:03/03/20 13:41:31 Page10 of 121
 Debtor 1
 Debtor 2     Frank, James Eric & Padallia, Catrina Renee                                                 Case number (if known)


       Creditor's Name and Address                           Dates of payment              Total amount          Amount you        Was this payment for ...
                                                                                                   paid             still owe
       Crescent Bank & Trust                                 Dec. 2019, Jan. &                  $939.00          $10,276.00         Mortgage
                                                             Feb. 2020                                                             Car
                                                                                                                                    Credit Card
                                                                                                                                    Loan Repayment
                                                                                                                                    Suppliers or vendors
                                                                                                                                    Other

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of
      which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a
      business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

           No
           Yes. List all payments to an insider.
       Insider's Name and Address                            Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                   paid             still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments to an insider
       Insider's Name and Address                            Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                   paid             still owe      Include creditor's name

 Part 4:     Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
      and contract disputes.

           No
           Yes. Fill in the details.
       Case title                                            Nature of the case           Court or agency                          Status of the case
       Case number
       Colorado Christian University vs                      civil lawsuit for            Pueblo County Courts                        Pending
       James Eric Frank                                      debt                         501 N Elizabeth St                          On appeal
       2019C41671                                                                         Pueblo, CO 81003-2332                     Concluded

       Top Notch Auto Sales vs James                         civil law suit for a         Pueblo County Courts                        Pending
       Eric Frank                                            debt                         501 N Elizabeth St                          On appeal
                                                                                          Pueblo, CO 81003-2332                     Concluded

       Credit Service company.,Inc. vs                       civil law suit for a         Pueblo County Courts                        Pending
       James Frank                                           debt                         501 N Elizabeth St                          On appeal
       18C031513                                                                          Pueblo, CO 81003-2332                     Concluded

       Cash Colorado LLC d/b/a Speedy                        civil law suit for a         Pueblo County Courts                        Pending
       Cash vs Catrina Renee Padillia                        debt                         501 N Elizabeth St                          On appeal
       19C59808                                                                           Pueblo, CO 81003-2332                     Concluded




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3

Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page11 of 121
 Debtor 1
 Debtor 2     Frank, James Eric & Padallia, Catrina Renee                                                  Case number (if known)


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.
       Creditor Name and Address                              Describe the Property                                          Date              Value of the
                                                                                                                                                  property
                                                              Explain what happened
       ukn                                                    25% of wages                                                   various                $0.00

                                                               Property was repossessed.
                                                               Property was foreclosed.
                                                              Property was garnished.
                                                               Property was attached, seized or levied.

       Top Notch Auto Sales                                   1998 Dodge Durango                                             april of 2019          $0.00

                                                              Property was repossessed.
                                                               Property was foreclosed.
                                                               Property was garnished.
                                                               Property was attached, seized or levied.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
           No
           Yes. Fill in the details.
       Creditor Name and Address                              Describe the action the creditor took                          Date action was       Amount
                                                                                                                             taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
           Yes

 Part 5:     List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
           Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600 per                 Describe the gifts                                     Dates you gave          Value
       person                                                                                                                the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
           No
           Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                          Dates you               Value
       more than $600                                                                                                        contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:     List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                            page 4

Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                            Entered:03/03/20 13:41:31 Page12 of 121
 Debtor 1
 Debtor 2     Frank, James Eric & Padallia, Catrina Renee                                                 Case number (if known)


      or gambling?

           No
           Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                    Date of your       Value of property
       how the loss occurred                                                                                                loss                            lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 ofSchedule A/B: Property.
       cash, gambling                                       none                                                            various                  $8,000.00



 Part 7:     List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                          Description and value of any property                   Date payment or          Amount of
       Address                                                      transferred                                             transfer was              payment
       Email or website address                                                                                             made
       Person Who Made the Payment, if Not You
       Law Office of Christine                                      1365                                                    2/27/2020                $1,365.00
       Pacheco-Larsen
       329 Colorado Ave
       Pueblo, CO 81004-2005


       Access Counseling                                            credit counseling                                       2/26/2020                     $15.00



17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                          Description and value of any property                   Date payment or          Amount of
       Address                                                      transferred                                             transfer was              payment
                                                                                                                            made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not include
    gifts and transfers that you have already listed on this statement.
     No
           Yes. Fill in the details.
       Person Who Received Transfer                                 Description and value of                  Describe any property or        Date transfer was
       Address                                                      property transferred                      payments received or debts      made
                                                                                                              paid in exchange
       Person's relationship to you
       ukn                                                          2001 Honda Accord EX                      $1,480                          2/26/2020




19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5

Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                                Entered:03/03/20 13:41:31 Page13 of 121
 Debtor 1
 Debtor 2      Frank, James Eric & Padallia, Catrina Renee                                                 Case number (if known)


      beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.
       Name of trust                                                Description and value of the property transferred                     Date Transfer was
                                                                                                                                          made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
           No
           Yes. Fill in the details.
       Name of Financial Institution and                      Last 4 digits of               Type of account or        Date account was   Last balance before
       Address (Number, Street, City, State and ZIP           account number                 instrument                closed, sold,       closing or transfer
       Code)                                                                                                           moved, or
                                                                                                                       transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

           No
           Yes. Fill in the details.
       Name of Financial Institution                                Who else had access to it?             Describe the contents             Do you still
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State                                     have it?
                                                                    and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           No
           Yes. Fill in the details.
       Name of Storage Facility                                     Who else has or had access             Describe the contents             Do you still
       Address (Number, Street, City, State and ZIP Code)           to it?                                                                   have it?
                                                                    Address (Number, Street, City, State
                                                                    and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for
    someone.

           No
           Yes. Fill in the details.
       Owner's Name                                                 Where is the property?                 Describe the property                        Value
       Address (Number, Street, City, State and ZIP Code)           (Number, Street, City, State and ZIP
                                                                    Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations
      controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to
      own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous
      material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 6

Software Copyright (c) 2020 CINGroup - www.cincompass.com
         Case:20-11525-KHT Doc#:1 Filed:03/03/20                                            Entered:03/03/20 13:41:31 Page14 of 121
 Debtor 1
 Debtor 2      Frank, James Eric & Padallia, Catrina Renee                                                    Case number (if known)


24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
        Name of site                                               Governmental unit                              Environmental law, if you         Date of notice
        Address (Number, Street, City, State and ZIP Code)         Address (Number, Street, City, State and       know it
                                                                   ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
        Name of site                                               Governmental unit                              Environmental law, if you         Date of notice
        Address (Number, Street, City, State and ZIP Code)         Address (Number, Street, City, State and       know it
                                                                   ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
        Case Title                                                 Court or agency                            Nature of the case                    Status of the
        Case Number                                                Name                                                                             case
                                                                   Address (Number, Street, City, State
                                                                   and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
              A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
              A member of a limited liability company (LLC) or limited liability partnership (LLP)
              A partner in a partnership
              An officer, director, or managing executive of a corporation
              An owner of at least 5% of the voting or equity securities of a corporation
            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                        Describe the nature of the business                   Employer Identification number
        Address                                                                                                    Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)           Name of accountant or bookkeeper
                                                                                                                   Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
        Name                                                 Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are
true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ James E. Frank                                                    /s/ Catrina R. Padallia
 James Eric Frank                                                      Catrina Renee Padallia
 Signature of Debtor 1                                                 Signature of Debtor 2

 Date      March 3, 2020                                               Date        March 3, 2020

Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 7

Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                            Entered:03/03/20 13:41:31 Page15 of 121
 Debtor 1
 Debtor 2     Frank, James Eric & Padallia, Catrina Renee                                                 Case number (if known)


Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
No
 Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
No
 Yes. Name of Person                . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                  page 8

Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case:20-11525-KHT Doc#:1 Filed:03/03/20                                                         Entered:03/03/20 13:41:31 Page16 of 121

              Fill in this information to identify your case:

 Debtor 1                   James Eric Frank
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Catrina Renee Padallia
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF COLORADO, DENVER DIVISION

 Case number
 (if known)
                                                                                                                                                                     Check if this is an
                                                                                                                                                                      amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                     Your assets
                                                                                                                                                                     Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................       $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................            $              33,910.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................       $              33,910.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                     Your liabilities
                                                                                                                                                                     Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A,Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                         $              29,299.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of
                                                                                       Schedule E/F.................................                                 $              20,000.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of
                                                                                          Schedule E/F............................                                   $             278,900.61


                                                                                                                                     Your total liabilities $                   328,199.61


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 ofSchedule I................................................................................                  $                4,776.93

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                             $                4,795.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?


               Your debts are primarily consumer debts. Consumer debts are those “         incurred by an individual primarily for a personal, family, or household
                purpose.”11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C.§ 159.

               Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to the
                court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                        page 1 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                       Entered:03/03/20 13:41:31 Page17 of 121
 Debtor 1
 Debtor 2     Frank, James Eric & Padallia, Catrina Renee                                    Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $   8,093.94


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                          Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                    $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                           $            20,000.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                 $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                  $                 0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                                $            94,795.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                            $           114,795.00




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information                page 2 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case:20-11525-KHT Doc#:1 Filed:03/03/20                                            Entered:03/03/20 13:41:31 Page18 of 121

             Fill in this information to identify your case and this filing:

 Debtor 1                 James Eric Frank
                          First Name                        Middle Name                   Last Name

 Debtor 2                 Catrina Renee Padallia
 (Spouse, if filing)      First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the:          DISTRICT OF COLORADO, DENVER DIVISION

 Case number                                                                                                                                     Check if this is an
                                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                           12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   No. Go to Part 2.
    Yes.      Where is the property?



 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
   Yes

  3.1      Make:                                              Who has an interest in the property? Check one       Do not deduct secured claims or exemptions. Put
                                                                                                                   the amount of any secured claims on Schedule D:
           Model:                                              Debtor 1 only                                      Creditors Who Have Claims Secured by Property .
           Year:                                               Debtor 2 only                                      Current value of the      Current value of the
           Approximate mileage:                               Debtor 1 and Debtor 2 only                          entire property?          portion you own?
           Other information:                                  At least one of the debtors and another
          2015 Chevy Malibu
                                                               Check if this is community property                        $10,680.00                  $10,680.00
                                                                  (see instructions)



  3.2      Make:                                              Who has an interest in the property? Check one       Do not deduct secured claims or exemptions. Put
                                                                                                                   the amount of any secured claims on Schedule D:
           Model:                                              Debtor 1 only                                      Creditors Who Have Claims Secured by Property .
           Year:                                               Debtor 2 only                                      Current value of the      Current value of the
           Approximate mileage:                               Debtor 1 and Debtor 2 only                          entire property?          portion you own?
           Other information:                                  At least one of the debtors and another
          2017 Chevy Cruze
                                                               Check if this is community property                        $19,000.00                  $19,000.00
                                                                  (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   No
    Yes


Official Form 106A/B                                                      Schedule A/B: Property                                                                page 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                            Entered:03/03/20 13:41:31 Page19 of 121
 Debtor 1
 Debtor 2       Frank, James Eric & Padallia, Catrina Renee                                                    Case number (if known)


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>          $29,680.00

 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                        Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    No
    Yes.     Describe.....
                                   furniture and houshold goods                                                                                       $2,500.00


7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
    No
     Yes.    Describe.....

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
    No
     Yes.    Describe.....

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
              instruments
    No
     Yes.    Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.    Describe.....

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
    Yes.     Describe.....
                                   clothing and shoes                                                                                                   $200.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
    Yes.     Describe.....
                                   jewelry                                                                                                              $300.00


13. Non-farm animals
     Examples: Dogs, cats, birds, horses
    No
     Yes.    Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
    No
     Yes.    Give specific information.....




Official Form 106A/B                                                Schedule A/B: Property                                                                  page 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case:20-11525-KHT Doc#:1 Filed:03/03/20                                                                          Entered:03/03/20 13:41:31 Page20 of 121
 Debtor 1
 Debtor 2          Frank, James Eric & Padallia, Catrina Renee                                                                       Case number (if known)


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................                                                     $3,000.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                  Current value of the
                                                                                                                                                              portion you own?
                                                                                                                                                              Do not deduct secured
                                                                                                                                                              claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
    Yes................................................................................................................
                                                                                                                                        cash                                  $10.00


17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                 institutions. If you have multiple accounts with the same institution, list each.
    No
   Yes........................                                     Institution name:


                                              17.1.      Savings Account                        ENT                                                                           $10.00



                                              17.2.      Checking Account                       Chime/Bancorp                                                                 $10.00


18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    No
     Yes..................                            Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
    No
     Yes.       Give specific information about them...................
                                       Name of entity:                                                                                % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    No
     Yes. Give specific information about them
                                                  Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
    Yes. List each account separately.
                                              Type of account:                                  Institution name:
                                              401(k) or Similar Plan                                                                                                      $1,200.00


22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    No
     Yes. .....................                                                                Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    No
Official Form 106A/B                                                                     Schedule A/B: Property                                                                 page 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                         Entered:03/03/20 13:41:31 Page21 of 121
 Debtor 1
 Debtor 2       Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

     Yes.............         Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    No
     Yes.............         Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    No
     Yes.    Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    No
     Yes.    Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    No
     Yes.    Give specific information about them...

 Money or property owed to you?                                                                                                         Current value of the
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct secured
                                                                                                                                        claims or exemptions.

28. Tax refunds owed to you
    No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
                                                                                                               compensation, Social Security benefits;
              unpaid loans you made to someone else
    No
     Yes.    Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’
                                                                                                     s, or renter’
                                                                                                                 s insurance
    No
     Yes. Name the insurance company of each policy and list its value.
                                        Company name:                                            Beneficiary:                            Surrender or refund
                                                                                                                                         value:

32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
    No
     Yes.    Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
     Yes.    Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    No
     Yes.    Describe each claim.........
Official Form 106A/B                                              Schedule A/B: Property                                                                    page 4
Software Copyright (c) 2020 CINGroup - www.cincompass.com
           Case:20-11525-KHT Doc#:1 Filed:03/03/20                                                              Entered:03/03/20 13:41:31 Page22 of 121
 Debtor 1
 Debtor 2         Frank, James Eric & Padallia, Catrina Renee                                                                           Case number (if known)


35. Any financial assets you did not already list
    No
     Yes.      Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................              $1,230.00

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   No. Go to Part 6.
    Yes.     Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      No. Go to Part 7.
       Yes.      Go to line 47.



 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
    No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................               $0.00
 56. Part 2: Total vehicles, line 5                                                                           $29,680.00
 57. Part 3: Total personal and household items, line 15                                                       $3,000.00
 58. Part 4: Total financial assets, line 36                                                                   $1,230.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $33,910.00              Copy personal property total     $33,910.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $33,910.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                    page 5
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case:20-11525-KHT Doc#:1 Filed:03/03/20                                              Entered:03/03/20 13:41:31 Page23 of 121

              Fill in this information to identify your case:

 Debtor 1                 James Eric Frank
                          First Name                        Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                     Last Name


 United States Bankruptcy Court for the:            DISTRICT OF COLORADO, DENVER DIVISION

 Case number
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      You are claiming state and federal nonbankruptcy exemptions.                 11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.         11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

 Debtor 1 Exemptions
   2015 Chevy Malibu                                                                                                              Colo. Rev. Stat. §
      Line from Schedule A/B: 3.1
                                                                    $10,680.00                                     $1,000.00
                                                                                                                                  13-54-102(1)(j)(I)
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      2017 Chevy Cruze                                                                                                            Colo. Rev. Stat. §
      Line from Schedule A/B: 3.2
                                                                    $19,000.00                                     $1,000.00
                                                                                                                                  13-54-102(1)(j)(I)
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      furniture and houshold goods                                                                                                Colo. Rev. Stat. §
      Line from Schedule A/B: 6.1
                                                                      $2,500.00                                    $2,500.00
                                                                                                                                  13-54-102(1)(e)
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      clothing and shoes                                                                                                          Colo. Rev. Stat. §
      Line from Schedule A/B: 11.1
                                                                          $200.00                                    $200.00
                                                                                                                                  13-54-102(1)(a)
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      jewelry                                                                                                                     Colo. Rev. Stat. §
      Line from Schedule A/B: 12.1
                                                                          $300.00                                    $300.00
                                                                                                                                  13-54-102(1)(b)
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit



Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 1 of 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                         Entered:03/03/20 13:41:31 Page24 of 121

 Debtor 1
 Debtor 2    Frank, James Eric & Padallia, Catrina Renee                                              Case number (if known)

     Brief description of the property and line on          Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B
 3. Are you claiming a homestead exemption of more than $170,350
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                        page 2 of 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case:20-11525-KHT Doc#:1 Filed:03/03/20                                              Entered:03/03/20 13:41:31 Page25 of 121

 Debtor 1
 Debtor 2       Frank, James Eric & Padallia, Catrina Renee                                                 Case number (if known)

 Fill in this information to identify your case:

 Debtor 1
                             First Name                     Middle Name                     Last Name

 Debtor 2                    Catrina Renee Padallia
 (Spouse if, filing)         First Name                     Middle Name                     Last Name


 United States Bankruptcy Court for the:            DISTRICT OF COLORADO, DENVER DIVISION

 Case number
 (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                 amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                           4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      You are claiming state and federal nonbankruptcy exemptions.                 11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.         11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim           Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

 Debtor 2 Exemptions
      Brief description:
      Line from Schedule A/B:
                                                                                         
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
             No
             Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                      No
                      Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                               page 3 of 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case:20-11525-KHT Doc#:1 Filed:03/03/20                                               Entered:03/03/20 13:41:31 Page26 of 121

              Fill in this information to identify your case:

 Debtor 1                   James Eric Frank
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Catrina Renee Padallia
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:             DISTRICT OF COLORADO, DENVER DIVISION

 Case number
 (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor ’ s name.                Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         Credit Acceptance
 2.1                                              Describe the property that secures the claim:                 $19,023.00               $19,000.00                $23.00
         Corporation
         Creditor's Name
                                                  2017 Chevy Cruze

                                                  As of the date you file, the claim is: Check all that
         PO Box 551888                            apply.
         Detroit, MI 48255-1888                    Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                   An agreement you made (such as mortgage or secured
  Debtor 2 only                                       car loan)

 Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)
       community debt

 Date debt was incurred          2020                      Last 4 digits of account number        79xx




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                       page 1 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
         Case:20-11525-KHT Doc#:1 Filed:03/03/20                                                 Entered:03/03/20 13:41:31 Page27 of 121

 Debtor 1 James Eric Frank                                                                                 Case number (if known)
              First Name                  Middle Name                     Last Name
 Debtor 2 Catrina Renee Padallia
              First Name                  Middle Name                     Last Name


 2.2    Crescent Bank & Trust                      Describe the property that secures the claim:                  $10,276.00         $10,680.00                  $0.00
        Creditor's Name
                                                   2015 Chevy Malibu

        5401 Jefferson Hwy Ste
                                                   As of the date you file, the claim is: Check all that
        D                                          apply.
        New Orleans, LA                             Contingent
        70123-4232
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)

 Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number



 Add the dollar value of your entries in Column A on this page. Write that number here:                                 $29,299.00
 If this is the last page of your form, add the dollar value totals from all pages.
 Write that number here:                                                                                                $29,299.00

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                           page 2 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case:20-11525-KHT Doc#:1 Filed:03/03/20                                                 Entered:03/03/20 13:41:31 Page28 of 121

      Fill in this information to identify your case:

 Debtor 1                   James Eric Frank
                            First Name                       Middle Name                       Last Name

 Debtor 2                   Catrina Renee Padallia
 (Spouse if, filing)        First Name                       Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF COLORADO, DENVER DIVISION

 Case number
 (if known)
                                                                                                                                                        Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
       Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor ’ s name. If you have more than two priority unsecured claims, fill out the Continuation Page of Part
       1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                       Total claim          Priority              Nonpriority
                                                                                                                                            amount                amount
 2.1          Navient                                              Last 4 digits of account number         ious              $20,000.00          $20,000.00                     $0.00
              Priority Creditor's Name
                                                                   When was the debt incurred?
              PO Box 9635
              Wilkes Barre, PA 18773-9635
              Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                           Contingent
        Debtor 1 only                                              Unliquidated
         Debtor 2 only                                             Disputed
         Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

         At least one of the debtors and another                   Domestic support obligations
         Check if this claim is for a community debt              Taxes and certain other debts you owe the government
        Is the claim subject to offset?                             Claims for death or personal injury while you were intoxicated
        No                                                         Other. Specify
         Yes                                                                           Student loans


 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                            Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 1 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com                                                           G19834
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page29 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.1      Aarons                                                Last 4 digits of account number       7813                                        $3,270.35
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1612 W US Highway 50
          Pueblo, CO 81008-1613
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.2      Aarons                                                Last 4 digits of account number       7814                                         $112.10
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1612 W US Highway 50
          Pueblo, CO 81008-1613
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.3      Ace Cash Express                                      Last 4 digits of account number       3499                                         $257.94
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1231 Greenway Dr Ste 700
          Irving, TX 75038-2556
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page30 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.4      Ace Cash Express                                      Last 4 digits of account number                                                    $580.32
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          604 W 29th St
          Pueblo, CO 81008-1116
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.5      Advance America                                       Last 4 digits of account number       6022                                         $697.85
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          4276 N Academy Blvd
          Colorado Springs, CO 80918-6656
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.6      American Medical Respons                              Last 4 digits of account number       7800                                        $1,299.17
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 847199
          Dallas, TX 75284-7199
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page31 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.7      Bank Of America                                       Last 4 digits of account number       4928                                         $469.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 982235
          El Paso, TX 79998-2235
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.8      Bank of the San Juans                                 Last 4 digits of account number       6116                                         $642.79
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          101 W 5th St
          Pueblo, CO 81003-3197
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.9      Black Hills Corp                                      Last 4 digits of account number                                                    $356.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2015
          PO Box 6001
          Rapid City, SD 57709-6001
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page32 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.10     Bofi Federal Bank                                     Last 4 digits of account number       1015                                         $580.88
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          9205 W Russell Rd Ste 400
          Las Vegas, NV 89148-1468
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.11     Cardionet LLC                                         Last 4 digits of account number       8125                                          $78.96
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 508
          Malvern, PA 19355-0508
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

          Cash Colorado LLC DBA Speedy
 4.12     Cash                                                  Last 4 digits of account number       2054                                        $1,740.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          6501 E Evans Ave
          Denver, CO 80224-2323
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page33 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.13     Cashco Loans                                          Last 4 digits of account number                                                    $1,021.31
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          275 S Sheridan Blvd Ste 103
          Lakewood, CO 80226-2401
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.14     Cavalry SPV I, LLC.                                   Last 4 digits of account number       5523                                        $10,308.67
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          5001 Bissonnet St Ste 200
          Bellaire, TX 77401-4023
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.15     Cavalry SPV I, LLC.                                   Last 4 digits of account number       0690                                         $8,406.47
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          5001 Bissonnet St Ste 200
          Bellaire, TX 77401-4023
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 6 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page34 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.16     Chase                                                 Last 4 digits of account number       9360                                         $280.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 15298
          Wilmington, DE 19850-5298
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.17     Check Into Cash                                       Last 4 digits of account number                                                   $1,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1743 S Pueblo Blvd
          Pueblo, CO 81005
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.18     Check Into Cash                                       Last 4 digits of account number                                                   $1,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1743 S Pueblo Blvd
          Pueblo, CO 81005
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 7 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page35 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.19     Check Lenders of Colorado                             Last 4 digits of account number       8477                                        $1,961.14
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1138 E Fillmore St
          Colorado Springs, CO 80907-6318
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.20     Checkmate Of Colorado                                 Last 4 digits of account number                                                    $500.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          5746 Palmer Park Blvd
          Colorado Springs, CO 80915-1511
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.21     Ciancio Brown PC                                      Last 4 digits of account number                                                   $4,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          390 Interlocken Cres Ste 350
          Broomfield, CO 80021-8051
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 8 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page36 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.22     Citizens Bank                                         Last 4 digits of account number       0002                                        $6,520.82
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 9665
          Providence, RI 02940-9665
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.23     Colorado Christian University                         Last 4 digits of account number                                                   $3,567.29
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          8787 W Alameda Ave
          Lakewood, CO 80226-2824
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

          Colorado Department of Labor &
 4.24     Employmen                                             Last 4 digits of account number                                                   $3,700.45
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 8789
          Denver, CO 80201-8789
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 9 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page37 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.25     Colorado Department Of Revenue                        Last 4 digits of account number       1175                                        $4,580.48
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1375 Sherman St.
          Denver, CO 80261-2200
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.26     Colorado Department Of Revenue                        Last 4 digits of account number       1006                                        $1,183.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1375 Sherman St.
          Denver, CO 80261-2200
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.27     Colorado Dept Of Labor                                Last 4 digits of account number                                                   $1,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          251 E 12th Ave 3rd Level
          Denver, CO 80203-2202
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 10 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page38 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.28     Colorado Mesa University                              Last 4 digits of account number       9536                                        $2,416.02
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1100 North Ave
          Grand Junction, CO 81501-3122
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.29     Comcast                                               Last 4 digits of account number       1233                                         $191.23
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 34227
          Seattle, WA 98124-1227
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.30     Comcast Cable                                         Last 4 digits of account number       6441                                         $657.91
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 34227
          Seattle, WA 98124-1227
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 11 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page39 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.31     Compass Bank BBVA                                     Last 4 digits of account number       8131                                         $601.59
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 10566
          Birmingham, AL 35202-0566
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.32     Compass Bank BBVA                                     Last 4 digits of account number                                                    $600.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 10566
          Birmingham, AL 35202-0566
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.33     Credit One Bank                                       Last 4 digits of account number       47xx                                         $663.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2012
          PO Box 98873
          Las Vegas, NV 89193-8873
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 12 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page40 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.34     Credit Service Co                                     Last 4 digits of account number       1513                                        $1,177.68
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 1120
          Colorado Springs, CO 80901-1120
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.35     CU Denver                                             Last 4 digits of account number                                                   $6,500.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1201 Larimer St
          Denver, CO 80204-2007
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.36     Desert Sage Properties                                Last 4 digits of account number       2522                                         $125.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          7708 Sunset Ridge Dr
          Pueblo, CO 81004-8702
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 13 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page41 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.37     Direct Tv                                             Last 4 digits of account number       7163                                          $376.64
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 78626
          Phoenix, AZ 85062
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.38     Durango Credit & Collections                          Last 4 digits of account number       2034                                          $882.18
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          3050 Main Ave
          Durango, CO 81301-4245
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.39     Exeter                                                Last 4 digits of account number       06xx                                        $10,428.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2013
          PO Box 166008
          Irving, TX 75016-6008
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 14 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page42 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.40     Fed Loan Servicing                                    Last 4 digits of account number       37xx                                        $78,833.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2014
          PO Box 60610
          Harrisburg, PA 17106-0610
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
                                                                Type of NONPRIORITY unsecured claim:
           At least one of the debtors and another
           Check if this claim is for a community               Student loans
          debt                                                  Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.41     Fingerhut                                             Last 4 digits of account number       6152                                          $214.93
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 166
          Newark, NJ 07101-0166
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.42     Frontier Bank                                         Last 4 digits of account number       3314                                         $1,771.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 988
          Lamar, CO 81052-0988
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 15 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page43 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.43     Geico                                                 Last 4 digits of account number       4040                                         $172.41
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1 Geico Plz
          Bethesda, MD 20811-0001
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.44     H&R Block                                             Last 4 digits of account number       1015                                         $700.63
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 30040
          Tampa, FL 33630
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.45     Hilco Receivables                                     Last 4 digits of account number       4354                                        $5,021.91
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          5 Revere Dr Ste 206
          Northbrook, IL 60062-1568
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 16 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page44 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.46     Indigo Platinum                                       Last 4 digits of account number       2381                                         $647.03
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 4477
          Beaverton, OR 97076-4401
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.47     Intranerve                                            Last 4 digits of account number                                                    $243.09
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          24 S Weber St Ste 200
          Colorado Springs, CO 80903-1928
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.48     IRS                                                   Last 4 digits of account number                                                   $6,199.38
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 1301
          Charlotte, NC 28201-1301
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 17 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page45 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.49     Key Bank Nat Assoc                                    Last 4 digits of account number       6982                                         $775.19
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 94968
          Cleveland, OH 44101-4968
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.50     Lab Corp Of America                                   Last 4 digits of account number       2299                                         $208.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 2240
          Burlington, NC 27216-2240
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.51     Legacy Insurance                                      Last 4 digits of account number                                                     $81.10
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          13540 Northgate Estates Dr Ste 210
          Colorado Springs, CO 80921-7652
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 18 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page46 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.52     Liberty Acquisitons                                   Last 4 digits of account number       5018                                         $626.20
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 17210
          Golden, CO 80402-6020
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.53     Loan Stop                                             Last 4 digits of account number       1164                                        $1,578.62
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          2016 N Hudson Ave
          Pueblo, CO 81001-2533
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.54     Loan Stop                                             Last 4 digits of account number                                                   $1,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          2016 N Hudson Ave
          Pueblo, CO 81001-2533
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 19 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page47 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.55     Metropolitan State University                         Last 4 digits of account number       9001                                        $4,297.33
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          890 Auraria Pkwy
          Denver, CO 80204-1806
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.56     Mid America Bank & Trust                              Last 4 digits of account number       4991                                         $677.21
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          216 W 2nd St
          Dixon, MO 65459-8048
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.57     Money Lion                                            Last 4 digits of account number       14xx                                         $394.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          PO Box 1547
          Sandy, UT 84091-1547
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 20 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page48 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.58     Money Now                                             Last 4 digits of account number       0208                                        $1,211.68
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          4848 S College Ave Ste A-2
          Fort Collins, CO 80525-3770
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.59     MS Paycheck INC                                       Last 4 digits of account number       0663                                        $1,256.93
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          2908 N Elizabeth St
          Pueblo, CO 81008-1136
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.60     Nationwide Insurance                                  Last 4 digits of account number                                                    $362.23
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 37712
          Philadelphia, PA 19101-5012
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 21 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page49 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.61     Neromonitoring Services of AM                         Last 4 digits of account number                                                    $278.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          3502 Paesanos Pkw Ste 100
          San Antonio, TX 78201
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.62     Parkview Medical Center                               Last 4 digits of account number       2302                                        $2,600.56
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 561015
          Denver, CO 80256
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.63     Parkview Medical Center                               Last 4 digits of account number       5714                                        $2,007.92
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 561015
          Denver, CO 80256-0001
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 22 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page50 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.64     Parkview medical group                                Last 4 digits of account number       2739                                          $78.07
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 560407
          Denver, CO 80256-0407
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.65     Parkview medical group                                Last 4 digits of account number                                                    $947.68
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 560407
          Denver, CO 80256-0407
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.66     Phillip C Marin MD                                    Last 4 digits of account number                                                   $1,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          650 Dittmer Ave
          Pueblo, CO 81005-1212
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 23 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page51 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.67     Professional Finance Co                               Last 4 digits of account number       0749                                        $3,080.63
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 7059
          Loveland, CO 80537-0059
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.68     Progressive                                           Last 4 digits of account number       0856                                        $1,628.29
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          256 W Data Dr
          Draper, UT 84020-2315
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.69     Pueblo Ambulatory Services                            Last 4 digits of account number                                                    $500.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          25 Montebello Rd
          Pueblo, CO 81001-1236
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 24 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page52 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.70     Pueblo City County Library                            Last 4 digits of account number       9863                                          $99.81
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          100 E Abriendo Ave
          Pueblo, CO 81004-4232
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.71     Pueblo Community College                              Last 4 digits of account number                                                   $1,673.32
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          900 W Orman Ave
          Pueblo, CO 81004-1430
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.72     Pueblo Community Health Center                        Last 4 digits of account number       4719                                          $60.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 780
          Longmont, CO 80502-0780
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 25 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page53 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.73     Pueblo Radiological Group                             Last 4 digits of account number       5279                                          $28.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 7693
          Loveland, CO 80537-0693
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

          QC Financial Services Dba Quik
 4.74     Cash                                                  Last 4 digits of account number       0664                                        $1,341.03
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          2029 S Pueblo Blvd Unit 120
          Pueblo, CO 81005-3296
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.75     Quick Cash                                            Last 4 digits of account number       2283                                        $1,563.51
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          2029 S Pueblo Blvd Ste 120
          Pueblo, CO 81005
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 26 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page54 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.76     Qvc                                                   Last 4 digits of account number                                                     $65.98
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          Qvc Studio Park
          West Chester, PA 19380
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.77     Radiology Imaging Associates                          Last 4 digits of account number       1751                                          $10.92
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 912688
          Denver, CO 80291-2688
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.78     Rocky Mountain Eye Center                             Last 4 digits of account number                                                     $10.34
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          27 Montebello Rd
          Pueblo, CO 81001-1236
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 27 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page55 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.79     Safeco Ins                                            Last 4 digits of account number                                                   $7,504.27
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          175 Berkeley St
          Boston, MA 02116-5066
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.80     Safeway                                               Last 4 digits of account number       7098                                         $147.16
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 29241
          Phoenix, AZ 85038-9241
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.81     Sangre De Cristo Surgical                             Last 4 digits of account number                                                    $179.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1600 N Grand Ave Ste 430
          Pueblo, CO 81003-2760
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 28 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page56 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.82     Seventh Avenue                                        Last 4 digits of account number       1570                                         $283.82
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2016
          1112 7th Ave
          Monroe, WI 53566-1364
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

          SLM Private Education Loan Trust
 4.83     2010-C                                                Last 4 digits of account number                                                   $7,780.03
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          2001 Edmund Halley Dr
          Reston, VA 20191-1132
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.84     Southern Colorado Clinic                              Last 4 digits of account number                                                    $132.87
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 9000
          Pueblo, CO 81008-9000
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 29 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page57 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.85     Southern Colorado Clinic                              Last 4 digits of account number                                                    $371.83
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 9000
          Pueblo, CO 81008-9000
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.86     Southern Colorado Radiologists                        Last 4 digits of account number                                                    $623.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 11512
          Pueblo, CO 81001-0512
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.87     Speedy Cash                                           Last 4 digits of account number       9808                                        $1,643.54
          Nonpriority Creditor's Name
          Cash Colorado                                         When was the debt incurred?
          6501 E Evans Ave
          Denver, CO 80224-2323
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 30 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page58 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.88     Sprint                                                Last 4 digits of account number                                                   $1,300.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 4191
          Carol Stream, IL 60197-4191
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.89     Sprint                                                Last 4 digits of account number                                                   $1,161.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 54977
          Los Angeles, CA 90054-0977
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.90     Sprint                                                Last 4 digits of account number                                                    $800.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 4191
          Carol Stream, IL 60197-4191
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 31 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page59 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.91     State Of Colorado/Child support                       Last 4 digits of account number       93xx                                        $9,150.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2007
          1575 N Sherman St
          Denver, CO 80203-1702
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
                                                                Type of NONPRIORITY unsecured claim:
           At least one of the debtors and another
           Check if this claim is for a community               Student loans
          debt                                                  Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.92     State Of Colorado/Child support                       Last 4 digits of account number       93xx                                        $6,812.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2015
          1575 N Sherman St
          Denver, CO 80203-1702
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
                                                                Type of NONPRIORITY unsecured claim:
           At least one of the debtors and another
           Check if this claim is for a community               Student loans
          debt                                                  Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.93     Stoneberry                                            Last 4 digits of account number       4C2G                                         $101.96
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1356 Williams St
          Chippewa Falls, WI 54729-1500
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 32 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page60 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.94     Suntrust Bank                                         Last 4 digits of account number       0577                                         $115.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          5460 S Quebec St Ste 110
          Greenwood Village, CO 80111-1920
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.95     TBOM/ Total                                           Last 4 digits of account number       57xx                                         $450.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2015
          5109 S Broadband Ln
          Sioux Falls, SD 57108-2208
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.96     TCF National Bank                                     Last 4 digits of account number       0676                                         $753.74
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          801 Marquette Ave
          Minneapolis, MN 55402-2807
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 33 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page61 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.97     Tempoe LLC                                            Last 4 digits of account number                                                    $374.22
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          720 E Pete Rose Way Ste 400
          Cincinnati, OH 45202-3576
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.98     The General Insurance Company                         Last 4 digits of account number                                                     $25.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1352 Main St
          Baker, LA 70714-2837
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.99     Theresa Kosak                                         Last 4 digits of account number                                                   $1,718.23
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          831 Belmont Ave
          Pueblo, CO 81004-1642
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 34 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page62 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.10
 0        Tmobile                                               Last 4 digits of account number                                                    $304.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          P.O. Box 742596
          Cincinnati, OH 45274-2596
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.10
 1        Tmobile                                               Last 4 digits of account number                                                    $800.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          P.O. Box 742596
          Cincinnati, OH 45274-2596
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.10
 2        Top Notch Auto Sales                                  Last 4 digits of account number       3174                                        $7,669.04
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1101 N Santa Fe Ave
          Pueblo, CO 81003-2839
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 35 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page63 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.10
 3        Total Visa                                            Last 4 digits of account number       4991                                         $626.57
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 5220
          Sioux Falls, SD 57117-5220
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.10
 4        UC Health                                             Last 4 digits of account number                                                    $353.96
          Nonpriority Creditor's Name
          Business Services- Patient                            When was the debt incurred?
          Accounts
          PO Box 732165
          Dallas, TX 75373-2165
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.10
 5        UC Health                                             Last 4 digits of account number       0961                                        $1,926.64
          Nonpriority Creditor's Name
          Business Services-Patient                             When was the debt incurred?
          Accounting
          PO Box 732144
          Dallas, TX 75373-2144
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify


Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 36 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page64 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.10
 6        uchealth Medical group                                Last 4 digits of account number                                                     $93.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1400 E Boulder St
          Colorado Springs, CO 80909-5533
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.10
 7        Union Bank of California                              Last 4 digits of account number       9001                                        $4,808.97
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          400 California St Fl 16
          San Francisco, CA 94104-1302
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.10
 8        Universal Acceptance/Car Hop                          Last 4 digits of account number       3914                                        $5,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 398104
          Edina, MN 55439-8104
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 37 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page65 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.10
 9        US Bank                                               Last 4 digits of account number       7148                                          $85.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 790408
          Saint Louis, MO 63179-0408
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.11
 0        Verizon Wireless                                      Last 4 digits of account number                                                   $1,262.33
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 26055
          Minneapolis, MN 55426-0055
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.11
 1        Verizon Wireless                                      Last 4 digits of account number                                                    $800.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 26055
          Minneapolis, MN 55426-0055
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 38 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page66 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.11
 2        VIP Property Mgmt                                     Last 4 digits of account number       1332                                        $1,682.50
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          6544 S US Highway 85
          Fountain, CO 80817
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.11
 3        Wakefield And Assoc                                   Last 4 digits of account number       1408                                        $1,718.23
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 58
          Fort Morgan, CO 80701-0058
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.11
 4        Webbank                                               Last 4 digits of account number       6152                                         $223.93
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           201
          6440 Wasatch Blvd Ste 300
          Salt Lake City, UT 84121-3518
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 39 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                             Entered:03/03/20 13:41:31 Page67 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

 4.11
 5        Webbank                                               Last 4 digits of account number       36xx                                         $173.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2015
          6250 Ridgewood Rd
          Saint Cloud, MN 56303-0820
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.11
 6        Wells Fargo                                           Last 4 digits of account number       9184                                         $319.50
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 10335
          Des Moines, IA 50306-0335
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.11
 7        Wells Fargo                                           Last 4 digits of account number       2975                                         $335.15
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 10335
          Des Moines, IA 50306-0335
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 40 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                               Entered:03/03/20 13:41:31 Page68 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                                   Case number (if known)

 4.11
 8         Wells Fargo Dealership                                 Last 4 digits of account number         2293                                              $2,000.00
           Nonpriority Creditor's Name
                                                                  When was the debt incurred?             2013
           PO Box 1697
           Winterville, NC 28590-1697
           Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                         Contingent
            Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                             Disputed
            At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                Student loans
           debt                                                    Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                        report as priority claims

           No                                                     Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                  Other. Specify

 4.11
 9         Xcel Energy                                            Last 4 digits of account number         7506                                                $311.95
           Nonpriority Creditor's Name
                                                                  When was the debt incurred?
           PO Box 9477
           Minneapolis, MN 55480-9477
           Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                          Contingent
            Debtor 2 only                                         Unliquidated
            Debtor 1 and Debtor 2 only                            Disputed
            At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                Student loans
           debt                                                    Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                        report as priority claims

           No                                                     Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                  Other. Specify

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Aargon Agency Inc                                          Line 4.9 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 8668 Spring Mountain Rd                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Las Vegas, NV 89117-4113
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 AD Astra Recovery                                          Line 4.87 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 7330 W 33rd St N                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Wichita, KS 67205-9369
                                                            Last 4 digits of account number                    9808
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Affiliated Group                                           Line 4.119 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 PO Box 7739                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Rochester, MN 55903-7739
                                                            Last 4 digits of account number                    7506
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?


Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 41 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                               Entered:03/03/20 13:41:31 Page69 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                                   Case number (if known)

 Alan Greenburg                                             Line 4.34 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 770 W Hampden Ave Ste 227                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Englewood, CO 80110-2152
                                                            Last 4 digits of account number                    1513
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Andrew G. Britt #52854                                     Line 4.67 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 5754 W 11th St Ste 100                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Greeley, CO 80634-4811
                                                            Last 4 digits of account number                    0749
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Aspen National Collections                                 Line 4.28 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 1965                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Grand Junction, CO 81502-1965
                                                            Last 4 digits of account number                    9536
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Associated Credit Services Inc.                            Line 4.94 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 5171                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Westborough, MA 01581-5171
                                                            Last 4 digits of account number                    0577
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Bluestem Brands, Inc.                                      Line 4.114 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 7075 Flying Cloud Dr                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Eden Prairie, MN 55344-3532
                                                            Last 4 digits of account number                    6152
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Cavalry Portfolio Svcs                                     Line 4.39 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 500 Summit Lake Dr Ste 4A                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Valhalla, NY 10595-2323
                                                            Last 4 digits of account number                    06xx
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Chase-JP Morgan                                            Line 2.1 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1111 Polaris Pkwy                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43240-2031
                                                            Last 4 digits of account number                    ious
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Convergen                                                  Line 4.22 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 1280                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Oaks, PA 19456-1280
                                                            Last 4 digits of account number                    0002
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Convergent                                                 Line 4.44 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 9004                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Renton, WA 98057-9004
                                                            Last 4 digits of account number                    1015
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Convergent                                                 Line 4.93 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 9004                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Renton, WA 98057-9004
                                                            Last 4 digits of account number                    4C2G
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Convergent                                                 Line 4.94 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 9004                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Renton, WA 98057-9004
                                                            Last 4 digits of account number                    0577
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?



Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 42 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                               Entered:03/03/20 13:41:31 Page70 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                                   Case number (if known)

 Convergent                                                 Line 4.107 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 9004                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Renton, WA 98057-9004
                                                            Last 4 digits of account number                    9001
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Collection Serv                                     Line 4.60 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 55126                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Boston, MA 02205-5126
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Collection Serv                                     Line 4.98 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 61295                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Savannah, GA 31420-1295
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Collection Service                                  Line 4.43 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 725 Canton St                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Norwood, MA 02062-2679
                                                            Last 4 digits of account number                    4040
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Collection Services                                 Line 4.116 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 725 Canton St                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Norwood, MA 02062-2679
                                                            Last 4 digits of account number                    9184
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Control LLC                                         Line 4.56 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 488                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Hazelwood, MO 63042-0488
                                                            Last 4 digits of account number                    4991
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Management                                          Line 4.30 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 118288                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Carrollton, TX 75011-8288
                                                            Last 4 digits of account number                    6441
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Management LP                                       Line 4.29 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 118288                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Carrollton, TX 75011-8288
                                                            Last 4 digits of account number                    1233
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Service Co                                          Line 4.104 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 PO Box 1120                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Colorado Springs, CO 80901-1120
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Service Co                                          Line 4.64 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 1120                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Colorado Springs, CO 80901-1120
                                                            Last 4 digits of account number                    2739
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Service Co                                          Line 4.62 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 1120                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Colorado Springs, CO 80901-1120
                                                            Last 4 digits of account number                    2302
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 43 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                               Entered:03/03/20 13:41:31 Page71 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                                Case number (if known)

 Credit Service Co                                          Line 4.65 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 PO Box 1120                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Colorado Springs, CO 80901-1120
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Service Co                                          Line 4.78 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 1120                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Colorado Springs, CO 80901-1120
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Service Co                                          Line 4.47 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 1120                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Colorado Springs, CO 80901-1120
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Service Co                                          Line 4.61 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 1120                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Colorado Springs, CO 80901-1120
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Service Co                                          Line 4.106 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 PO Box 1120                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Colorado Springs, CO 80901-1120
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 DNF Associates                                             Line 4.46 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 2351 N Forest Rd Ste 110                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Getzville, NY 14068-9902
                                                            Last 4 digits of account number                2381
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Durango Credit & Collections                               Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 3050 Main Ave                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Durango, CO 81301-4245
                                                            Last 4 digits of account number                6116
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Enhanced Recovery CO                                       Line 4.100 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 PO Box 23870                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Jacksonville, FL 32241-7547
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Enhanced Recovery CO                                       Line 4.88 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 23870                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Jacksonville, FL 32241-7547
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Enhanced Recovery CO                                       Line 4.89 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 23870                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Jacksonville, FL 32241-7547
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Eos Cca                                                    Line 4.110 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 PO Box 981008                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Boston, MA 02298-1008
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 ERC                                                        Line 4.94 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 8014 Bayberry Rd                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Jacksonville, FL 32256-7412

Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 44 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                               Entered:03/03/20 13:41:31 Page72 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                                 Case number (if known)

                                                            Last 4 digits of account number                  0577
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Exeter Finance Corp                                        Line 4.15 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 166097                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Irving, TX 75016-6097
                                                            Last 4 digits of account number                  0690
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 FAMS                                                       Line 2.1 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 1729                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Woodstock, GA 30188-1394
                                                            Last 4 digits of account number                  ious
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 First National Collection Bureau,                          Line 4.37 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Inc.                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 610 Waltham Way
 McCarran, NV 89434-6695
                                                            Last 4 digits of account number                  7163
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Firstsource                                                Line 4.114 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 PO Box 25437                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Miami, FL 33102-5437
                                                            Last 4 digits of account number                  6152
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Gabriel Montalvo                                           Line 4.14 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 700 17th St Ste 200                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Denver, CO 80202-3558
                                                            Last 4 digits of account number                  5523
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Gabriel Montalvo #48087                                    Line 4.39 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 700 17th St Ste 200                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Denver, CO 80202-3558
                                                            Last 4 digits of account number                  06xx
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Girsh & Rottman                                            Line 4.23 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 6000 E Evans Ave Ste 1-211                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Denver, CO 80222-5413
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 James G. Anderson P.C.                                     Line 4.53 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 12101 E 2nd Ave # 202                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Aurora, CO 80011-8328
                                                            Last 4 digits of account number                  1164
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 James R. Wolf #30582                                       Line 4.45 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 1776 S Jackson St Ste 900                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Denver, CO 80210-3808
                                                            Last 4 digits of account number                  4354
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 JTM Capital Management LLC                                 Line 4.56 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 210 John Glenn Dr # 3                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Amherst, NY 14228-2213
                                                            Last 4 digits of account number                  4991
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 JTM Capital Management LLC                                 Line 4.95 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 210 John Glenn Dr # 3                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Amherst, NY 14228-2213

Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 45 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                               Entered:03/03/20 13:41:31 Page73 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                                Case number (if known)

                                                            Last 4 digits of account number                57xx
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Kenneth Davidson                                           Line 4.102 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 305 Main St Ste A                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Colorado Springs, CO 80911-1745
                                                            Last 4 digits of account number                3174
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Landry & Jacobs LLC                                        Line 4.51 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 50 N Laura St Ste 2500                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Jacksonville, FL 32202-3646
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Lca Collection America                                     Line 4.50 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 2240                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Burlington, NC 27216-2240
                                                            Last 4 digits of account number                2299
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Ltd Financial Services                                     Line 4.31 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 3200 Wilcrest Dr Ste 600                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Houston, TX 77042-6000
                                                            Last 4 digits of account number                8131
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Lvnv Funding                                               Line 4.114 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 PO Box 10584                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Greenville, SC 29603-0584
                                                            Last 4 digits of account number                6152
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Machol & Johannes                                          Line 4.39 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 700 17th St Ste 200                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Denver, CO 80202-3317
                                                            Last 4 digits of account number                06xx
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Mark A Leachman P.C.                                       Line 4.19 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 1060                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Broomfield, CO 80038-1060
                                                            Last 4 digits of account number                8477
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Mark A. Leachman                                           Line 4.74 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 1060                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Broomfield, CO 80038-1060
                                                            Last 4 digits of account number                0664
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Mark Leachman                                              Line 4.75 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 270553                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, CO 80027-5009
                                                            Last 4 digits of account number                2283
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Mark Leachman                                              Line 4.87 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 270553                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, CO 80027-5009
                                                            Last 4 digits of account number                9808
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Mark Leachman                                              Line 4.13 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 270553                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, CO 80027-5009
                                                            Last 4 digits of account number


Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 46 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                               Entered:03/03/20 13:41:31 Page74 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                                   Case number (if known)

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Mark Leachman                                              Line 4.12 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 270553                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, CO 80027-5009
                                                            Last 4 digits of account number                    2054
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Mercantile                                                 Line 4.49 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 9055                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Williamsville, NY 14231-9055
                                                            Last 4 digits of account number                    6982
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 National Credit Adjusters                                  Line 4.3 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 327 W 4th Ave                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Hutchinson, KS 67501-4842
                                                            Last 4 digits of account number                    3499
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 National Credit Management                                 Line 4.28 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 32900                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Louis, MO 63132-8900
                                                            Last 4 digits of account number                    9536
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 National Enterprise Systems                                Line 4.83 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 2479 Edison Blvd Unit A                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Twinsburg, OH 44087-2476
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 National Recovery Solutions                                Line 4.107 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 6425 Dysinger Rd                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Lockport, NY 14094-9398
                                                            Last 4 digits of account number                    9001
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Nationwide Credit                                          Line 4.76 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 14581                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Des Moines, IA 50306-3581
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Ncb Management Serv                                        Line 4.10 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 1099                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Langhorne, PA 19047-6099
                                                            Last 4 digits of account number                    1015
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Nelson & Kennard                                           Line 4.15 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 13807                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Sacramento, CA 95853-3807
                                                            Last 4 digits of account number                    0690
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Nelson & Kennard                                           Line 4.39 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 13807                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Sacramento, CA 95853-3807
                                                            Last 4 digits of account number                    06xx
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Northstar Location Services                                Line 2.1 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4285 Genesee St                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Buffalo, NY 14225-1943
                                                            Last 4 digits of account number                    ious
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?


Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 47 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                               Entered:03/03/20 13:41:31 Page75 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                                   Case number (if known)

 Parkview Medical Center                                    Line 4.67 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 561015                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Denver, CO 80256
                                                            Last 4 digits of account number                    0749
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Penn Credit                                                Line 4.76 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 988                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Harrisburg, PA 17108-0988
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Professional Finance Co                                    Line 4.62 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 7059                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Loveland, CO 80537-0059
                                                            Last 4 digits of account number                    2302
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Public Service Co Of Colorado                              Line 4.119 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 1800 Larimer St Ste 1100                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Denver, CO 80202-1402
                                                            Last 4 digits of account number                    7506
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Quik Cash                                                  Line 4.74 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 2029 S Pueblo Blvd                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Pueblo, CO 81005-3296
                                                            Last 4 digits of account number                    0664
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Radius Global Solutions                                    Line 4.31 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 390905                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Minneapolis, MN 55439-0905
                                                            Last 4 digits of account number                    8131
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Reed Andrew Melnick #50218                                 Line 4.113 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 PO Box 58                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Morgan, CO 80701-0058
                                                            Last 4 digits of account number                    1408
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Rgs Collections                                            Line 4.96 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 852039                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Richardson, TX 75085-2039
                                                            Last 4 digits of account number                    0676
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Rosario Devito                                             Line 4.79 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 10 Larkfield Rd                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 East Northport, NY 11731-1802
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Sallie Mae                                                 Line 2.1 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 9635                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Wilkes Barre, PA 18773-9500
                                                            Last 4 digits of account number                    ious
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Security Credit Services Llc                               Line 4.97 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 2623 W Oxford Loop                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Oxford, MS 38655-5442
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 48 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                               Entered:03/03/20 13:41:31 Page76 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                                   Case number (if known)

 Simm Associates                                            Line 4.55 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 7526                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Newark, DE 19714-7526
                                                            Last 4 digits of account number                    9001
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 SLM Private Education Loan trust                           Line 2.1 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2001 Edmund Halley Dr                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Reston, VA 20191-1132
                                                            Last 4 digits of account number                    ious
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Southwest Credit                                           Line 4.30 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 4120 International Pkwy Ste 1100                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Carrollton, TX 75007-1958
                                                            Last 4 digits of account number                    6441
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 State Of Colorado                                          Line 4.71 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Divison of Finance & Procurement                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 633 17th St Ste 1540
 Denver, CO 80202-3608
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Stokes & Wolf                                              Line 4.45 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 1776 S Jackson St Ste 900                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Denver, CO 80210-3808
                                                            Last 4 digits of account number                    4354
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Superlative RM                                             Line 4.97 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 9355 E Stockton Blvd Ste 210                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Elk Grove, CA 95624-9528
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Syntha Holly Bayham #46424                                 Line 4.113 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 PO Box 58                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Morgan, CO 80701-0058
                                                            Last 4 digits of account number                    1408
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 The Advantage Group                                        Line 4.67 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 1180                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Grand Junction, CO 81502-1180
                                                            Last 4 digits of account number                    0749
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Tim Dowling                                                Line 4.58 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 4845 Pearl East Cir Ste 101                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Boulder, CO 80301-6113
                                                            Last 4 digits of account number                    0208
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 TRS Recovery                                               Line 4.80 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 60012                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 City of Industry, CA 91716-0012
                                                            Last 4 digits of account number                    7098
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 True Accord                                                Line 4.4 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 16011 College Blvd Ste 130                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Lenexa, KS 66219-9877
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?


Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 49 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                               Entered:03/03/20 13:41:31 Page77 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                                   Case number (if known)

 TrueAccord                                                 Line 4.114 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 16011 ollege Blvd Ste 130                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Lenexa, KS 66062
                                                            Last 4 digits of account number                    6152
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Unique National Collection                                 Line 4.70 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 119 E Maple St                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Jeffersonville, IN 47130-3439
                                                            Last 4 digits of account number                    9863
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 US Asset Mangement Inc                                     Line 4.110 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 503 Martindale St                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Pittsburgh, PA 15212-5746
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 USA Discounters, LTD                                       Line 4.45 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 41007                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23541-1007
                                                            Last 4 digits of account number                    4354
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Van Ru Credit                                              Line 4.82 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 1350 E Touhy Ave                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Des Plaines, IL 60018-3303
                                                            Last 4 digits of account number                    1570
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Virtuoso                                                   Line 4.119 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 PO Box 8546                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Omaha, NE 68108-0546
                                                            Last 4 digits of account number                    7506
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 VL Funding LLC                                             Line 2.1 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 251 LITTLE FALLS DR                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 New Castle, DE 19720
                                                            Last 4 digits of account number                    ious
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Wakefield And Assoc                                        Line 4.73 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 58                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Morgan, CO 80701-0058
                                                            Last 4 digits of account number                    5279
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Wakefield And Assoc                                        Line 4.99 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 58                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Morgan, CO 80701-0058
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Wakefield And Assoc                                        Line 4.86 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 58                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Morgan, CO 80701-0058
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Wakefield And Assoc                                        Line 4.81 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 58                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Morgan, CO 80701-0058
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 50 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                                Entered:03/03/20 13:41:31 Page78 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                                     Case number (if known)

 Wakefield And Assoc                                         Line 4.66 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 PO Box 58                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Morgan, CO 80701-0058
                                                             Last 4 digits of account number

 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Wakefield And Assoc                                         Line 4.69 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 58                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Morgan, CO 80701-0058
                                                             Last 4 digits of account number

 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Waypoint Resource Group LLC                                 Line 4.29 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 8588                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Round Rock, TX 78683-8588
                                                             Last 4 digits of account number                      1233
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Weltman Weinberg & Reis CO                                  Line 2.1 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 6597                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Cleveland, OH 44101-1597
                                                             Last 4 digits of account number                      ious
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Weltman Weinberg & Reis CO                                  Line 4.83 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 93596                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Cleveland, OH 44101-5596
                                                             Last 4 digits of account number

 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Wilber & Assoc                                              Line 4.79 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 210 Landmark Dr                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Normal, IL 61761-2194
                                                             Last 4 digits of account number

 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 William & Fudge Inc                                         Line 4.23 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 11590                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Rock Hill, SC 29731-1590
                                                             Last 4 digits of account number

 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 World Credit Fund, III LLC                                  Line 4.4 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 1821 Walden Office Sq Ste 205                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Schaumburg, IL 60173-4271
                                                             Last 4 digits of account number


 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                          0.00
 Total claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                   20,000.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                        0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                        0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                   20,000.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                          0.00
 Total claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                   94,795.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                        0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                 184,105.61
Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 51 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                         Entered:03/03/20 13:41:31 Page79 of 121
 Debtor 1
 Debtor 2 Frank, James Eric & Padallia, Catrina Renee                                           Case number (if known)


                        6j.   Total Nonpriority. Add lines 6f through 6i.                         6j.      $             278,900.61




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                              Page 52 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case:20-11525-KHT Doc#:1 Filed:03/03/20                                        Entered:03/03/20 13:41:31 Page80 of 121

              Fill in this information to identify your case:

 Debtor 1                 James Eric Frank
                          First Name                         Middle Name              Last Name

 Debtor 2                 Catrina Renee Padallia
 (Spouse if, filing)      First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF COLORADO, DENVER DIVISION

 Case number
 (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules.     You have nothing else to report on this form.
         Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
        unexpired leases.


         Person or company with whom you have the contract or lease                     State what the contract or lease is for
                          Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.2
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.3
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.4
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.5
           Name


           Number       Street

           City                                    State                   ZIP Code




Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                                      Page 1 of 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case:20-11525-KHT Doc#:1 Filed:03/03/20                                     Entered:03/03/20 13:41:31 Page81 of 121

              Fill in this information to identify your case:

 Debtor 1                   James Eric Frank
                            First Name                           Middle Name       Last Name

 Debtor 2                   Catrina Renee Padallia
 (Spouse if, filing)        First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF COLORADO, DENVER DIVISION

 Case number
 (if known)
                                                                                                                                 Check if this is an
                                                                                                                                  amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

      No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
       California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
      106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
      Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:

    3.1                                                                                                 Schedule D, line
                 Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                 Number            Street
                 City                                    State                      ZIP Code




    3.2                                                                                                 Schedule D, line
                 Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                 Number            Street
                 City                                    State                      ZIP Code




Official Form 106H                                                             Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
         Case:20-11525-KHT Doc#:1 Filed:03/03/20                                     Entered:03/03/20 13:41:31 Page82 of 121



Fill in this information to identify your case:

Debtor 1                      James Eric Frank

Debtor 2                      Catrina Renee Padallia
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF COLORADO, DENVER DIVISION

Case number                                                                                                Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter 13
                                                                                                              income as of the following date:
Official Form 106I                                                                                             MM / DD/ YYYY
Schedule I: Your Income                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                  Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation                                                          CNA
       Include part-time, seasonal, or
       self-employed work.                                                                                       Rock Canyon Respiratory &
                                             Employer's name         USPS                                        Rehabilitation
       Occupation may include student or
       homemaker, if it applies.         Employer's address
                                                                                                                 1610 Scranton Ave
                                                                                                                 Pueblo, CO 81004-2676

                                             How long employed there?           1 years and 6 months                       5 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form.

                                                                                                         For Debtor 1        For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.             2.    $        4,609.48       $          3,082.05

3.     Estimate and list monthly overtime pay.                                                 3.   +$              0.00     +$              0.00

4.     Calculate gross Income. Add line 2 + line 3.                                            4.    $      4,609.48             $   3,082.05




Official Form 106I                                                        Schedule I: Your Income                                                    page 1
       Case:20-11525-KHT Doc#:1 Filed:03/03/20                                   Entered:03/03/20 13:41:31 Page83 of 121


Debtor 1
Debtor 2    Frank, James Eric & Padallia, Catrina Renee                                             Case number (if known)



                                                                                                        For Debtor 1          For Debtor 2 or
                                                                                                                              non-filing spouse
      Copy line 4 here                                                                      4.          $      4,609.48       $         3,082.05

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                   5a.        $        336.97   $              227.46
      5b.    Mandatory contributions for retirement plans                                    5b.        $          0.00   $                0.00
      5c.    Voluntary contributions for retirement plans                                    5c.        $        146.65   $               65.64
      5d.    Required repayments of retirement fund loans                                    5d.        $          0.00   $                0.00
      5e.    Insurance                                                                       5e.        $         44.05   $               90.35
      5f.    Domestic support obligations                                                    5f.        $        731.01   $                0.00
      5g.    Union dues                                                                      5g.        $         63.96   $                0.00
      5h.    Other deductions. Specify: union Sonsored Plan: VBP                             5h.+       $         49.12 + $                0.00
             thrift Savings plan                                                                        $        223.28   $                0.00
             fedVIP Dental                                                                              $         50.59   $                0.00
             fsa health                                                                                 $         81.84   $                0.00
             union Sponsored Plan: VBP                                                                  $        127.81   $                0.00
             garnishment                                                                                $        221.82   $              292.86
             allotment                                                                                  $        102.22   $                0.00
             adjustments                                                                                $          3.84   $                0.00
             thrift Savings plan (regular)                                                              $         46.93   $                0.00
             thrift Savings plan (roth)                                                                 $          9.88   $                0.00
             pre tax den                                                                                $          0.00   $               12.66
             pre tax vision                                                                             $          0.00   $                5.64
             emp emerg                                                                                  $          0.00   $                2.00
             long term disability                                                                       $          0.00   $                2.36
             prch Power                                                                                 $          0.00   $              185.66
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.      $          2,239.97       $          884.63
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.      $          2,369.51       $       2,197.42
8.    List all other income regularly received:
      8a.    Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                             8a.        $              0.00   $            0.00
      8b. Interest and dividends                                                             8b.        $              0.00   $            0.00
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                            8c.        $              0.00   $          210.00
      8d. Unemployment compensation                                                          8d.        $              0.00   $            0.00
      8e.    Social Security                                                                 8e.        $              0.00   $            0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                        8f.  $                    0.00   $            0.00
      8g. Pension or retirement income                                                       8g. $                     0.00   $            0.00
      8h. Other monthly income. Specify:                                                     8h.+ $                    0.00 + $            0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9.      $                  0.00   $           210.00

10. Calculate monthly income. Add line 7 + line 9.                                         10. $            2,369.51 + $      2,407.42 = $         4,776.93
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                       11.    +$          0.00



Official Form 106I                                                      Schedule I: Your Income                                                     page 2
       Case:20-11525-KHT Doc#:1 Filed:03/03/20                                 Entered:03/03/20 13:41:31 Page84 of 121


Debtor 1
Debtor 2   Frank, James Eric & Padallia, Catrina Renee                                         Case number (if known)


12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on theSummary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies 12.   $      4,776.93
                                                                                                                                      Combined
                                                                                                                                      monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.
         Yes. Explain:




Official Form 106I                                                    Schedule I: Your Income                                                 page 3
     Case:20-11525-KHT Doc#:1 Filed:03/03/20                                          Entered:03/03/20 13:41:31 Page85 of 121



Fill in this information to identify your case:

Debtor 1              James Eric Frank                                                                       Check if this is:
                                                                                                              An amended filing
Debtor 2              Catrina Renee Padallia                                                                  A supplement showing postpetition chapter 13
(Spouse, if filing)                                                                                              expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF COLORADO, DENVER DIVISION                                      MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
      Yes. Does Debtor 2 live in a separate household?
           No
                 Yes. Debtor 2 must file Official Form 106J-2,Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and
      Debtor 2.
                                          Yes.    Fill out this information for
                                                   each dependent..............
                                                                                   Dependent’  s relationship to
                                                                                   Debtor 1 or Debtor 2
                                                                                                                        Dependent’
                                                                                                                        age
                                                                                                                                 s      Does dependent
                                                                                                                                        live with you?

      Do not state the                                                                                                                   No
      dependents names.                                                            Daughter                             11              Yes
                                                                                                                                         No
                                                                                   son                                  8               Yes
                                                                                                                                         No
                                                                                                                                         Yes
                                                                                                                                         No
                                                                                                                                         Yes
3.    Do your expenses include
      expenses of people other than
                                                 No
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the
value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                            4. $                           700.00

      If not included in line 4:

      4a.   Real estate taxes                                                                               4a.    $                           0.00
      4b. Property, homeowner’    s, or renter’
                                              s insurance                                                   4b.    $                           0.00
      4c.   Home maintenance, repair, and upkeep expenses                                                   4c.    $                         100.00
      4d. Homeowner’     s association or condominium dues                                                  4d.    $                           0.00
5.    Additional mortgage payments for your residence, such as home equity loans                             5.    $                           0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
      Case:20-11525-KHT Doc#:1 Filed:03/03/20                                          Entered:03/03/20 13:41:31 Page86 of 121


Debtor 1
Debtor 2     Frank, James Eric & Padallia, Catrina Renee                                               Case number (if known)

6.    Utilities:
      6a.     Electricity, heat, natural gas                                                    6a. $                                              290.00
      6b. Water, sewer, garbage collection                                                     6b. $                                                 0.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                    6c. $                                              320.00
      6d. Other. Specify:                                                                      6d. $                                                 0.00
7.    Food and housekeeping supplies                                                             7. $                                              900.00
8.    Childcare and children’     s education costs                                              8. $                                                0.00
9.    Clothing, laundry, and dry cleaning                                                        9. $                                              230.00
10.   Personal care products and services                                                      10. $                                               250.00
11.   Medical and dental expenses                                                              11. $                                               140.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                             12. $                                               405.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                       13. $                                               200.00
14.   Charitable contributions and religious donations                                         14. $                                                 0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                     15a. $                                                 0.00
      15b. Health insurance                                                                   15b. $                                                 0.00
      15c. Vehicle insurance                                                                  15c. $                                                 0.00
      15d. Other insurance. Specify: student loans                                            15d. $                                               117.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Federal                                                                         16. $                                               100.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                         17a. $                                               313.00
      17b. Car payments for Vehicle 2                                                         17b. $                                                 0.00
      17c. Other. Specify:                                                                    17c. $                                                 0.00
      17d. Other. Specify:                                                                    17d. $                                                 0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).          18. $                                               730.00
19.   Other payments you make to support others who do not live with you.                           $                                                0.00
      Specify:                                                                                 19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                        20a. $                                                  0.00
      20b. Real estate taxes                                                                  20b. $                                                  0.00
      20c. Property, homeowner’      s, or renter’
                                                 s insurance                                  20c. $                                                  0.00
      20d. Maintenance, repair, and upkeep expenses                                           20d. $                                                  0.00
      20e. Homeowner’       s association or condominium dues                                 20e. $                                                  0.00
21.   Other: Specify:                                                                          21. +$                                                 0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                      $                       4,795.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                              $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                 $                       4,795.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                       23a. $                               4,776.93
    23b. Copy your monthly expenses from line 22c above.                                                    23b. -$                              4,795.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                  -18.07

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
      No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
         Case:20-11525-KHT Doc#:1 Filed:03/03/20                               Entered:03/03/20 13:41:31 Page87 of 121




      Fill in this information to identify your case:

Debtor 1                    James Eric Frank
                            First Name               Middle Name           Last Name

Debtor 2                    Catrina Renee Padallia
(Spouse if, filing)         First Name               Middle Name           Last Name


United States Bankruptcy Court for the:        DISTRICT OF COLORADO, DENVER DIVISION

Case number
(if known)
                                                                                                                             Check if this is an
                                                                                                                              amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                  12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


              No

              Yes. Name of person                                                                     Attach Bankruptcy Petition Preparer’  s Notice,
                                                                                                       Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

       X /s/ James E. Frank                                                X   /s/ Catrina R. Padallia
             James Eric Frank                                                  Catrina Renee Padallia
             Signature of Debtor 1                                             Signature of Debtor 2

             Date       March 3, 2020                                          Date    March 3, 2020
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                       Entered:03/03/20 13:41:31 Page88 of 121


      Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “ incurred by an individual                                                   $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions
                                                                                          exist for particular debts, and liens on property may
        Chapter 7 - Liquidation                                                           still be enforced after discharge. For example, a
                                                                                          creditor may have the right to foreclose a home
        Chapter 11 - Reorganization                                                       mortgage or repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                    page 1

Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                       Entered:03/03/20 13:41:31 Page89 of 121



        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you
 have enough income to repay creditors a certain                                          Exemptions are not automatic. To exempt property,
 amount. You must file Chapter 7 Statement of Your                                        you must list it on Schedule C: The Property You Claim
 Current Monthly Income (Official Form 122A –1) if you                                    as Exempt (Official Form 106C). If you do not list the
 are an individual filing for bankruptcy under chapter 7.                                 property, the trustee may sell it and pay all of the
 This form will determine your current monthly income                                     proceeds to your creditors.
 and compare whether your income is more than the
 median income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A –2). The calculations
                                                                                                      $1,717    total fee
 on the form— sometimes called the Means
 Test—deduct from your income living expenses and
                                                                                          Chapter 11 is often used for reorganizing a business,
 payments on certain debts to determine any amount
                                                                                          but is also available to individuals. The provisions of
 available to pay unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                         page 2

Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                       Entered:03/03/20 13:41:31 Page90 of 121

        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a
             mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
             and following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
             to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that
 and fishermen to repay their debts over a period of time                                 are not discharged and that you may still be
 using future earnings and to discharge some debts that                                   responsible to pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.



Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                        page 3

Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case:20-11525-KHT Doc#:1 Filed:03/03/20                                       Entered:03/03/20 13:41:31 Page91 of 121

                                                                                          A married couple may file a bankruptcy case
              Warning: File Your Forms on Time                                            together—called a joint case. If you file a joint case
                                                                                          and each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information
 within the deadlines set by the Bankruptcy Code, the                                     Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you
        of perjury—either orally or in writing—in                                         generally must complete a financial management
        connection with a bankruptcy case, you may be                                     instructional course before you can receive a
        fined, imprisoned, or both.                                                       discharge. If you are filing a joint case, both spouses
                                                                                          must complete the course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 4

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                                                         Case:20-11525-KHT Doc#:1 Filed:03/03/20                       Entered:03/03/20 13:41:31 Page92 of 121
                                                                                                               United States Bankruptcy Court
                                                                                                              District of Colorado, Denver Division

                                                                   IN RE:                                                                                  Case No.
                                                                   Frank, James Eric & Padallia, Catrina Renee                                             Chapter 7
                                                                                                          Debtor(s)

                                                                                                          VERIFICATION OF CREDITOR MATRIX
                                                                   The above named debtor(s) hereby verify(ies) that the attached matrix listing creditors is true to the best of my(our) knowledge.



                                                                   Date: March 3, 2020                    Signature: /s/ James E. Frank
                                                                                                                      James E. Frank                                                           Debtor



                                                                   Date: March 3, 2020                    Signature: /s/ Catrina R. Padallia
                                                                                                                      Catrina R. Padallia                                          Joint Debtor, if any
© 2020 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page93 of 121




       Aargon Agency Inc
       8668 Spring Mountain Rd
       Las Vegas, NV 89117-4113


       Aarons
       1612 W US Highway 50
       Pueblo, CO 81008-1613


       Ace Cash Express
       1231 Greenway Dr Ste 700
       Irving, TX 75038-2556


       Ace Cash Express
       604 W 29th St
       Pueblo, CO 81008-1116


       AD Astra Recovery
       7330 W 33rd St N
       Wichita, KS 67205-9369


       Advance America
       4276 N Academy Blvd
       Colorado Springs, CO     80918-6656


       Affiliated Group
       PO Box 7739
       Rochester, MN 55903-7739
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page94 of 121




       Alan Greenburg
       770 W Hampden Ave Ste 227
       Englewood, CO 80110-2152


       American Medical Respons
       PO Box 847199
       Dallas, TX 75284-7199


       Andrew G. Britt #52854
       5754 W 11th St Ste 100
       Greeley, CO 80634-4811


       Aspen National Collections
       PO Box 1965
       Grand Junction, CO 81502-1965


       Associated Credit Services Inc.
       PO Box 5171
       Westborough, MA 01581-5171


       Bank Of America
       PO Box 982235
       El Paso, TX 79998-2235


       Bank of the San Juans
       101 W 5th St
       Pueblo, CO 81003-3197
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page95 of 121




       Black Hills Corp
       PO Box 6001
       Rapid City, SD 57709-6001


       Bluestem Brands, Inc.
       7075 Flying Cloud Dr
       Eden Prairie, MN 55344-3532


       Bofi Federal Bank
       9205 W Russell Rd Ste 400
       Las Vegas, NV 89148-1468


       Cardionet LLC
       PO Box 508
       Malvern, PA 19355-0508


       Cash Colorado LLC DBA Speedy Cash
       6501 E Evans Ave
       Denver, CO 80224-2323


       Cashco Loans
       275 S Sheridan Blvd Ste 103
       Lakewood, CO 80226-2401


       Cavalry Portfolio Svcs
       500 Summit Lake Dr Ste 4A
       Valhalla, NY 10595-2323
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page96 of 121




       Cavalry SPV I, LLC.
       5001 Bissonnet St Ste 200
       Bellaire, TX 77401-4023


       Chase
       PO Box 15298
       Wilmington, DE    19850-5298


       Chase-JP Morgan
       1111 Polaris Pkwy
       Columbus, OH 43240-2031


       Check Into Cash
       1743 S Pueblo Blvd
       Pueblo, CO 81005


       Check Lenders of Colorado
       1138 E Fillmore St
       Colorado Springs, CO 80907-6318


       Checkmate Of Colorado
       5746 Palmer Park Blvd
       Colorado Springs, CO 80915-1511


       Ciancio Brown PC
       390 Interlocken Cres Ste 350
       Broomfield, CO 80021-8051
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page97 of 121




       Citizens Bank
       PO Box 9665
       Providence, RI    02940-9665


       Colorado Christian University
       8787 W Alameda Ave
       Lakewood, CO 80226-2824


       Colorado Department of Labor & Employmen
       PO Box 8789
       Denver, CO 80201-8789


       Colorado Department Of Revenue
       1375 Sherman St.
       Denver, CO 80261-2200


       Colorado Dept Of Labor
       251 E 12th Ave 3rd Level
       Denver, CO 80203-2202


       Colorado Mesa University
       1100 North Ave
       Grand Junction, CO 81501-3122


       Comcast
       PO Box 34227
       Seattle, WA 98124-1227
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page98 of 121




       Comcast Cable
       PO Box 34227
       Seattle, WA 98124-1227


       Compass Bank BBVA
       PO Box 10566
       Birmingham, AL 35202-0566


       Convergen
       PO Box 1280
       Oaks, PA 19456-1280


       Convergent
       PO Box 9004
       Renton, WA 98057-9004


       Credit Acceptance Corporation
       PO Box 551888
       Detroit, MI 48255-1888


       Credit Collection Serv
       PO Box 61295
       Savannah, GA 31420-1295


       Credit Collection Serv
       PO Box 55126
       Boston, MA 02205-5126
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page99 of 121




       Credit Collection Service
       725 Canton St
       Norwood, MA 02062-2679


       Credit Collection Services
       725 Canton St
       Norwood, MA 02062-2679


       Credit Control LLC
       PO Box 488
       Hazelwood, MO 63042-0488


       Credit Management
       PO Box 118288
       Carrollton, TX 75011-8288


       Credit Management LP
       PO Box 118288
       Carrollton, TX 75011-8288


       Credit One Bank
       PO Box 98873
       Las Vegas, NV 89193-8873


       Credit Service Co
       PO Box 1120
       Colorado Springs, CO     80901-1120
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page100 of 121




       Crescent Bank & Trust
       5401 Jefferson Hwy Ste D
       New Orleans, LA 70123-4232


       CU Denver
       1201 Larimer St
       Denver, CO 80204-2007


       Desert Sage Properties
       7708 Sunset Ridge Dr
       Pueblo, CO 81004-8702


       Direct Tv
       PO Box 78626
       Phoenix, AZ 85062-0000


       DNF Associates
       2351 N Forest Rd Ste 110
       Getzville, NY 14068-9902


       Durango Credit & Collections
       3050 Main Ave
       Durango, CO 81301-4245


       Enhanced Recovery CO
       PO Box 23870
       Jacksonville, FL 32241-7547
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page101 of 121




       Eos Cca
       PO Box 981008
       Boston, MA 02298-1008


       ERC
       8014 Bayberry Rd
       Jacksonville, FL     32256-7412


       Exeter
       PO Box 166008
       Irving, TX 75016-6008


       Exeter Finance Corp
       PO Box 166097
       Irving, TX 75016-6097


       FAMS
       PO Box 1729
       Woodstock, GA     30188-1394


       Fed Loan Servicing
       PO Box 60610
       Harrisburg, PA 17106-0610


       Fingerhut
       PO Box 166
       Newark, NJ    07101-0166
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page102 of 121




       First National Collection Bureau, Inc.
       610 Waltham Way
       McCarran, NV 89434-6695


       Firstsource
       PO Box 25437
       Miami, FL 33102-5437


       Frontier Bank
       PO Box 988
       Lamar, CO 81052-0988


       Gabriel Montalvo
       700 17th St Ste 200
       Denver, CO 80202-3558


       Gabriel Montalvo #48087
       700 17th St Ste 200
       Denver, CO 80202-3558


       Geico
       1 Geico Plz
       Bethesda, MD    20811-0001


       Girsh & Rottman
       6000 E Evans Ave Ste 1-211
       Denver, CO 80222-5413
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page103 of 121




       H&R Block
       PO Box 30040
       Tampa, FL 33630


       Hilco Receivables
       5 Revere Dr Ste 206
       Northbrook, IL 60062-1568


       Indigo Platinum
       PO Box 4477
       Beaverton, OR 97076-4401


       Intranerve
       24 S Weber St Ste 200
       Colorado Springs, CO 80903-1928


       IRS
       PO Box 1301
       Charlotte, NC     28201-1301


       James G. Anderson P.C.
       12101 E 2nd Ave # 202
       Aurora, CO 80011-8328


       James R. Wolf #30582
       1776 S Jackson St Ste 900
       Denver, CO 80210-3808
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page104 of 121




       JTM Capital Management LLC
       210 John Glenn Dr # 3
       Amherst, NY 14228-2213


       Kenneth Davidson
       305 Main St Ste A
       Colorado Springs, CO      80911-1745


       Key Bank Nat Assoc
       PO Box 94968
       Cleveland, OH 44101-4968


       Lab Corp Of America
       PO Box 2240
       Burlington, NC 27216-2240


       Landry & Jacobs LLC
       50 N Laura St Ste 2500
       Jacksonville, FL 32202-3646


       Lca Collection America
       PO Box 2240
       Burlington, NC 27216-2240


       Legacy Insurance
       13540 Northgate Estates Dr Ste 210
       Colorado Springs, CO 80921-7652
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page105 of 121




       Liberty Acquisitons
       PO Box 17210
       Golden, CO 80402-6020


       Loan Stop
       2016 N Hudson Ave
       Pueblo, CO 81001-2533


       Ltd Financial Services
       3200 Wilcrest Dr Ste 600
       Houston, TX 77042-6000


       Lvnv Funding
       PO Box 10584
       Greenville, SC     29603-0584


       Machol & Johannes
       700 17th St Ste 200
       Denver, CO 80202-3317


       Mark A Leachman P.C.
       PO Box 1060
       Broomfield, CO 80038-1060


       Mark A. Leachman
       PO Box 1060
       Broomfield, CO 80038-1060
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page106 of 121




       Mark Leachman
       PO Box 270553
       Louisville, CO     80027-5009


       Mercantile
       PO Box 9055
       Williamsville, NY     14231-9055


       Metropolitan State University
       890 Auraria Pkwy
       Denver, CO 80204-1806


       Mid America Bank & Trust
       216 W 2nd St
       Dixon, MO 65459-8048


       Money Lion
       PO Box 1547
       Sandy, UT 84091-1547


       Money Now
       4848 S College Ave Ste A-2
       Fort Collins, CO 80525-3770


       MS Paycheck INC
       2908 N Elizabeth St
       Pueblo, CO 81008-1136
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page107 of 121




       National Credit Adjusters
       327 W 4th Ave
       Hutchinson, KS 67501-4842


       National Credit Management
       PO Box 32900
       Saint Louis, MO 63132-8900


       National Enterprise Systems
       2479 Edison Blvd Unit A
       Twinsburg, OH 44087-2476


       National Recovery Solutions
       6425 Dysinger Rd
       Lockport, NY 14094-9398


       Nationwide Credit
       PO Box 14581
       Des Moines, IA 50306-3581


       Nationwide Insurance
       PO Box 37712
       Philadelphia, PA 19101-5012


       Navient
       PO Box 9635
       Wilkes Barre, PA     18773-9635
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page108 of 121




       Ncb Management Serv
       PO Box 1099
       Langhorne, PA 19047-6099


       Nelson & Kennard
       PO Box 13807
       Sacramento, CA 95853-3807


       Neromonitoring Services of AM
       3502 Paesanos Pkw Ste 100
       San Antonio, TX 78201


       Northstar Location Services
       4285 Genesee St
       Buffalo, NY 14225-1943


       Parkview Medical Center
       PO Box 561015
       Denver, CO 80256-0000


       Parkview Medical Center
       PO Box 561015
       Denver, CO 80256-0001


       Parkview medical group
       PO Box 560407
       Denver, CO 80256-0407
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page109 of 121




       Penn Credit
       PO Box 988
       Harrisburg, PA     17108-0988


       Phillip C Marin MD
       650 Dittmer Ave
       Pueblo, CO 81005-1212


       Professional Finance Co
       PO Box 7059
       Loveland, CO 80537-0059


       Progressive
       256 W Data Dr
       Draper, UT 84020-2315


       Public Service Co Of Colorado
       1800 Larimer St Ste 1100
       Denver, CO 80202-1402


       Pueblo Ambulatory Services
       25 Montebello Rd
       Pueblo, CO 81001-1236


       Pueblo City County Library
       100 E Abriendo Ave
       Pueblo, CO 81004-4232
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page110 of 121




       Pueblo Community College
       900 W Orman Ave
       Pueblo, CO 81004-1430


       Pueblo Community Health Center
       PO Box 780
       Longmont, CO 80502-0780


       Pueblo Radiological Group
       PO Box 7693
       Loveland, CO 80537-0693


       QC Financial Services Dba Quik Cash
       2029 S Pueblo Blvd Unit 120
       Pueblo, CO 81005-3296


       Quick Cash
       2029 S Pueblo Blvd Ste 120
       Pueblo, CO 81005-0000


       Quik Cash
       2029 S Pueblo Blvd
       Pueblo, CO 81005-3296


       Qvc
       Qvc Studio Park
       West Chester, PA     19380-0000
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page111 of 121




       Radiology Imaging Associates
       PO Box 912688
       Denver, CO 80291-2688


       Radius Global Solutions
       PO Box 390905
       Minneapolis, MN 55439-0905


       Reed Andrew Melnick #50218
       PO Box 58
       Fort Morgan, CO 80701-0058


       Rgs Collections
       PO Box 852039
       Richardson, TX 75085-2039


       Rocky Mountain Eye Center
       27 Montebello Rd
       Pueblo, CO 81001-1236


       Rosario Devito
       10 Larkfield Rd
       East Northport, NY     11731-1802


       Safeco Ins
       175 Berkeley St
       Boston, MA 02116-5066
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page112 of 121




       Safeway
       PO Box 29241
       Phoenix, AZ 85038-9241


       Sallie Mae
       PO Box 9635
       Wilkes Barre, PA     18773-9500


       Sangre De Cristo Surgical
       1600 N Grand Ave Ste 430
       Pueblo, CO 81003-2760


       Security Credit Services Llc
       2623 W Oxford Loop
       Oxford, MS 38655-5442


       Seventh Avenue
       1112 7th Ave
       Monroe, WI 53566-1364


       Simm Associates
       PO Box 7526
       Newark, DE 19714-7526


       SLM Private Education Loan trust
       2001 Edmund Halley Dr
       Reston, VA 20191-1132
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page113 of 121




       SLM Private Education Loan Trust 2010-C
       2001 Edmund Halley Dr
       Reston, VA 20191-1132


       Southern Colorado Clinic
       PO Box 9000
       Pueblo, CO 81008-9000


       Southern Colorado Radiologists
       PO Box 11512
       Pueblo, CO 81001-0512


       Southwest Credit
       4120 International Pkwy Ste 1100
       Carrollton, TX 75007-1958


       Speedy Cash
       Cash Colorado
       6501 E Evans Ave
       Denver, CO 80224-2323


       Sprint
       PO Box 4191
       Carol Stream, IL     60197-4191


       Sprint
       PO Box 54977
       Los Angeles, CA     90054-0977
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page114 of 121




       State Of Colorado
       Divison of Finance & Procurement
       633 17th St Ste 1540
       Denver, CO 80202-3608


       State Of Colorado/Child support
       1575 N Sherman St
       Denver, CO 80203-1702


       Stokes & Wolf
       1776 S Jackson St Ste 900
       Denver, CO 80210-3808


       Stoneberry
       1356 Williams St
       Chippewa Falls, WI     54729-1500


       Suntrust Bank
       5460 S Quebec St Ste 110
       Greenwood Village, CO 80111-1920


       Superlative RM
       9355 E Stockton Blvd Ste 210
       Elk Grove, CA 95624-9528


       Syntha Holly Bayham #46424
       PO Box 58
       Fort Morgan, CO 80701-0058
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page115 of 121




       TBOM/ Total
       5109 S Broadband Ln
       Sioux Falls, SD 57108-2208


       TCF National Bank
       801 Marquette Ave
       Minneapolis, MN 55402-2807


       Tempoe LLC
       720 E Pete Rose Way Ste 400
       Cincinnati, OH 45202-3576


       The Advantage Group
       PO Box 1180
       Grand Junction, CO 81502-1180


       The General Insurance Company
       1352 Main St
       Baker, LA 70714-2837


       Theresa Kosak
       831 Belmont Ave
       Pueblo, CO 81004-1642


       Tim Dowling
       4845 Pearl East Cir Ste 101
       Boulder, CO 80301-6113
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page116 of 121




       Tmobile
       P.O. Box 742596
       Cincinnati, OH 45274-2596


       Top Notch Auto Sales
       1101 N Santa Fe Ave
       Pueblo, CO 81003-2839


       Total Visa
       PO Box 5220
       Sioux Falls, SD     57117-5220


       TRS Recovery
       PO Box 60012
       City of Industry, CA      91716-0012


       True Accord
       16011 College Blvd Ste 130
       Lenexa, KS 66219-9877


       TrueAccord
       16011 ollege Blvd Ste 130
       Lenexa, KS 66062


       UC Health
       Business Services-Patient Accounting
       PO Box 732144
       Dallas, TX 75373-2144
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page117 of 121




       UC Health
       Business Services- Patient Accounts
       PO Box 732165
       Dallas, TX 75373-2165


       uchealth Medical group
       1400 E Boulder St
       Colorado Springs, CO 80909-5533


       Union Bank of California
       400 California St Fl 16
       San Francisco, CA 94104-1302


       Unique National Collection
       119 E Maple St
       Jeffersonville, IN 47130-3439


       Universal Acceptance/Car Hop
       PO Box 398104
       Edina, MN 55439-8104


       US Asset Mangement Inc
       503 Martindale St
       Pittsburgh, PA 15212-5746


       US Bank
       PO Box 790408
       Saint Louis, MO     63179-0408
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page118 of 121




       USA Discounters, LTD
       PO Box 41007
       Norfolk, VA 23541-1007


       Van Ru Credit
       1350 E Touhy Ave
       Des Plaines, IL 60018-3303


       Verizon Wireless
       PO Box 26055
       Minneapolis, MN 55426-0055


       VIP Property Mgmt
       6544 S US Highway 85
       Fountain, CO 80817


       Virtuoso
       PO Box 8546
       Omaha, NE 68108-0546


       VL Funding LLC
       251 LITTLE FALLS DR
       New Castle, DE 19720


       Wakefield And Assoc
       PO Box 58
       Fort Morgan, CO 80701-0058
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page119 of 121




       Waypoint Resource Group LLC
       PO Box 8588
       Round Rock, TX 78683-8588


       Webbank
       6250 Ridgewood Rd
       Saint Cloud, MN 56303-0820


       Webbank
       6440 Wasatch Blvd Ste 300
       Salt Lake City, UT 84121-3518


       Wells Fargo
       PO Box 10335
       Des Moines, IA     50306-0335


       Wells Fargo Dealership
       PO Box 1697
       Winterville, NC 28590-1697


       Weltman Weinberg & Reis CO
       PO Box 6597
       Cleveland, OH 44101-1597


       Weltman Weinberg & Reis CO
       PO Box 93596
       Cleveland, OH 44101-5596
Case:20-11525-KHT Doc#:1 Filed:03/03/20   Entered:03/03/20 13:41:31 Page120 of 121




       Wilber & Assoc
       210 Landmark Dr
       Normal, IL 61761-2194


       William & Fudge Inc
       PO Box 11590
       Rock Hill, SC 29731-1590


       World Credit Fund, III LLC
       1821 Walden Office Sq Ste 205
       Schaumburg, IL 60173-4271


       Xcel Energy
       PO Box 9477
       Minneapolis, MN     55480-9477
                                                                         Case:20-11525-KHT Doc#:1 Filed:03/03/20
                                                                   B201B (Form 201B) (12/09)
                                                                                                                                            Entered:03/03/20 13:41:31 Page121 of 121
                                                                                                                    United States Bankruptcy Court
                                                                                                                  District of Colorado, Denver Division

                                                                   IN RE:                                                                                           Case No.
                                                                   Frank, James Eric & Padallia, Catrina Renee                                                      Chapter 7
                                                                                                              Debtor(s)

                                                                                                  CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
                                                                                                      UNDER § 342(b) OF THE BANKRUPTCY CODE

                                                                                                    Certificate of [Non-Attorney] Bankruptcy Petition Preparer

                                                                   I, the [non-attorney] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor the attached
                                                                   notice, as required by § 342(b) of the Bankruptcy Code.


                                                                   Printed Name and title, if any, of Bankruptcy Petition Preparer                                 Social Security number (If the bankruptcy
                                                                   Address:                                                                                        petition preparer is not an individual, state
                                                                                                                                                                   the Social Security number of the officer,
                                                                                                                                                                   principal, responsible person, or partner of
                                                                                                                                                                   the bankruptcy petition preparer.)
                                                                                                                                                                   (Required by 11 U.S.C. § 110.)
© 2020 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                   X
                                                                   Signature of Bankruptcy Petition Preparer of officer, principal, responsible person, or
                                                                   partner whose Social Security number is provided above.

                                                                                                                          Certificate of the Debtor

                                                                   I (We), the debtor(s), affirm that I (we) have received and read the attached notice, as required by § 342(b) of the Bankruptcy Code.



                                                                   Frank, James Eric & Padallia, Catrina Renee                            X /s/ James E. Frank                                        3/03/2020
                                                                   Printed Name(s) of Debtor(s)                                              Signature of Debtor                                           Date


                                                                   Case No. (if known)                                                    X /s/ Catrina R. Padallia                                   3/03/2020
                                                                                                                                             Signature of Joint Debtor (if any)                            Date


                                                                   Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.

                                                                   Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) only if the certification has
                                                                   NOT been made on the Voluntary Petition, Official Form B1. Exhibit B on page 2 of Form B1 contains a certification by the debtor’s
                                                                   attorney that the attorney has given the notice to the debtor. The Declarations made by debtors and bankruptcy petition preparers on
                                                                   page 3 of Form B1 also include this certification.
